Exhibit 10.3

RECORD AND RETURN TO:

Brian T. Holmes, Esq.

McKenna Long & Aldridge LLP

303 Peachtree Street, N.E., Suite 5300

Atlanta, Georgia 30308

ACT OF LEASEHOLD MORTGAGE, SECURITY AGREEMENT AND

ASSIGNMENT OF LEASES AND RENTS

HC-3436 MASONIC DRIVE, LLC,

a Delaware limited liability company,

as Mortgagor,

TO

KEYBANK NATIONAL ASSOCIATION,

a national banking association,

as Agent

DATED: AS OF OCTOBER 2, 2013

Parish: Rapides

State: Louisiana



--------------------------------------------------------------------------------

STATE OF FLORIDA

COUNTY OF HILLSBOROUGH

ACT OF LEASEHOLD MORTGAGE, SECURITY AGREEMENT AND

ASSIGNMENT OF LEASES AND RENTS

BE IT KNOWN, that on the date set forth below, but effective as of October 2,
2013,

BEFORE ME, the undersigned Notary Public, and in the presence of the undersigned
competent witnesses,

PERSONALLY CAME AND APPEARED:

HC-3436 MASONIC DRIVE, LLC, a Delaware limited liability company (“Mortgagor”),
having a mailing address of 4211 W. Boy Scout Boulevard, Tampa, Florida 33607,
whose federal tax identification number ends in the four digits 1700,
represented herein by Carter/Validus Operating Partnership, LP, a Delaware
limited partnership, its sole member, duly authorized by resolution of its sole
member, a certified copy of which is attached hereto,

who, being duly sworn, did declare that it executes this ACT OF LEASEHOLD
MORTGAGE, SECURITY AGREEMENT AND ASSIGNMENT OF LEASES AND RENTS (this
“Instrument”) in favor of KEYBANK NATIONAL ASSOCIATION, a national banking
association (“KeyBank”), having a mailing address of 4910 Tiedeman Road, 3rd
Floor, Brooklyn, Ohio 44144, Attn: Real Estate Capital Services, with a copy to
KeyBank National Association, 1200 Abernathy Road, N.E., Suite 1550, Atlanta,
Georgia 30328, Attn: Daniel Stegemoeller, as Agent (KeyBank, in its capacity as
Agent, is hereinafter referred to as “Agent”) for itself and each other lender
(collectively, the “Lenders”) which is or may hereafter become a party to that
certain First Amended and Restated Credit Agreement, dated as of November 19,
2012, by and among Carter/Validus Operating Partnership, LP, a Delaware limited
partnership (“Borrower”), KeyBank, as Agent and the Lenders, as amended by that
certain First Amendment to First Amended and Restated Credit Agreement and
Amendment to Unconditional Guaranty of Payment and Performance, dated as of
March 15, 2013 (the “March 2013 Amendment”), that certain Second Amendment to
First Amended and Restated Credit Agreement dated as of June 11, 2013 and that
certain Third Amendment to First Amended and Restated Credit Agreement and Other
Loan Documents, dated as of August 9, 2013 (the “August 2013 Amendment”) (as the
same may be further varied, amended, restated, renewed, consolidated, extended
or otherwise supplemented from time to time, the “Credit Agreement”).
Capitalized terms used herein that are not otherwise defined herein shall have
the meanings set forth in the Credit Agreement. Mortgagor is a Guarantor and
will benefit from the Credit Agreement, as more fully set forth in the Guaranty
(as hereinafter defined) executed by Mortgagor, and is granting this Instrument
in consideration for such benefit.

 

2



--------------------------------------------------------------------------------

W I T N E S S E T H:

In order to secure the Secured Obligations (as hereinafter defined), Mortgagor
does hereby mortgage, pledge, hypothecate, collaterally assign and grant a
security interest unto Agent, and its successors and assigns, for the ratable
benefit of Lenders and the holders of the Hedge Obligations, affecting all of
the following described land (whether now or hereafter acquired), interests of
the lessee in a lease of an immovable, and interests in land, estates,
easements, servitudes, rights, improvements, property, fixtures, component
parts, equipment, furniture, furnishings, appliances, general intangibles, and
appurtenances, whether now or hereafter existing or acquired (collectively, the
“Property”);

(a)      The lessee’s rights in the following lease and all leasehold interests,
leasehold estates and all right of Mortgagor (including without limitation, all
renewal or purchase options, if any) in and to all those tracts or parcels of
land and easements more particularly described on Exhibit “A” attached hereto
and by this reference made a part hereof (the “Land”), created pursuant to that
certain Ground Lease dated effective April 1, 2007, between Christus Health
Central Louisiana, a Louisiana non-profit corporation, as landlord (“Lessor”),
and Alexandria Surgery Center Real Estate, L.L.C. (“Alexandria Surgery”), as
tenant, as evidenced by that certain Memorandum of Lease dated September 26,
2007, by and between Lessor and Alexandria Surgery, recorded under Clerk’s File
No. 1354848, Mortgage Book 2340, page 552, as amended by that certain First
Amendment to Ground Lease dated July 13, 2013, between Lessor and Alexandria
Surgery, as assigned by Alexandria Surgery to Mortgagor pursuant to that certain
Act of Cash Sale and Assignment of Ground Lease effective July 31, 2013, filed
and recorded August 2, 2013 in Conveyance Book 1960, Page 833 under Clerk’s File
No. 1510786, Official Records of Rapides Parish, (as the same may have been or
may hereafter be assigned, amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Ground Lease”), together with any
full ownership interest in the Land, if any, now or hereafter acquired, and all
rights, benefits, privileges, and interests of Mortgagor in and to the Ground
Lease and all modifications, extensions, renewals, and replacements thereof, and
all deposits, credits, options, privileges, and rights of Mortgagor as tenant
under the Ground Lease, together with all of the easements, rights, privileges,
franchises, tenements, hereditaments and appurtenances now or hereafter
thereunto belonging or in any way appertaining thereto, and all of the estate,
right, title, interest, claim and demand whatsoever of Mortgagor therein or
thereto, either at law or in equity, in possession or in expectancy, now or
hereafter acquired including, but not limited to, the right, if any, to renew or
extend the Ground Lease for a succeeding term or terms, and also including all
the right, title, claim or demand whatsoever of Mortgagor either in law or in
equity, in possession or expectancy, of, in and to Mortgagor’s right, as tenant
under the Ground Lease, to elect under Section 365(h)(1) of Title 11 U.S.C.A.
§101 et seq. and the regulations adopted and promulgated thereto (as the same
may be amended from time to time, the “Bankruptcy Code”) or any other creditors
rights law to terminate or treat the Ground Lease as terminated or to consent to
the transfer of the Lessor’s interest in the Land and the Improvements free and
clear of the Ground Lease under Section 363 of the Bankruptcy Code or under any
other creditors rights law in the event (i) of any bankruptcy or other debtor
relief proceeding of the Lessor, and (ii) (A) the rejection of the Ground Lease
by such Lessor, as debtor in possession, or by a trustee for such Lessor,
pursuant to Section 365 of the Bankruptcy Code or under any other creditors
rights law or (B) any attempt by such Lessor, as debtor in possession, or by a
trustee for such Lessor, to transfer such Lessor’s interest in the Land and the
Improvements under Section 363 of the Bankruptcy Code or under any other
creditors rights law.

 

3



--------------------------------------------------------------------------------

(b)      All present and future buildings, structures, parking areas,
annexations and improvements of every nature whatsoever now or hereafter
situated on the Land (hereinafter referred to as the “Improvements”) and all
materials intended for construction, reconstruction, alteration and repairs of
the Improvements now or hereafter erected, all of which materials shall be
deemed to be included within the Improvements immediately upon the delivery
thereof to the Land, and all gas and electric fixtures, radiators, heaters,
engines and machinery, boilers, ranges, elevators and motors, plumbing and
heating fixtures, incinerating, sprinkling, and waste removal systems, carpeting
and other floor coverings, fire extinguishers and any other safety equipment
required by governmental regulation or law, washers, dryers, water heaters,
mirrors, mantels, air conditioning apparatus, refrigerating plants,
refrigerators, cooking apparatus and appurtenances, storm windows and doors,
window and door screens, awnings and storm sashes, which are or shall be owned
by Mortgagor and attached to said Improvements and all other furnishings,
furniture, glassware, tableware, uniforms, linen, drapes and curtains and
related hardware and mounting devices, wall to wall carpeting, radios, lamps,
telephone systems, televisions and television systems, computer systems, guest
ledgers, vehicles, fixtures, machinery, equipment, apparatus, appliances, books
and records, chattels, inventory, accounts, farm products, consumer goods,
general intangibles and personal property of every kind and nature whatsoever
now or hereafter owned by Mortgagor and located in, on or about, or used or
intended to be used with or in connection with the use, operation or enjoyment
of the Property, including all extensions, additions, improvements, betterments,
after-acquired property, renewals, replacements and substitutions, or proceeds
from a permitted sale of any of the foregoing, together with the benefit of any
deposits or payments now or hereafter made by Mortgagor or on behalf of
Mortgagor, all of which are hereby declared and shall be deemed to be fixtures
and accessions to the Land and a part of the Property as between the parties
hereto and all persons claiming by, through or under them, and which shall be
deemed to be a portion of the security for the indebtedness herein described and
to be secured by this Instrument.

(c)      All easements, access rights, rights-of-way, strips and gores of land,
vaults, streets, ways, alleys, passages, sewer rights, waters, water courses,
water rights and powers, irrigation systems (including, without limitation,
underground wiring, pipes, pumps and sprinkler heads), minerals, flowers,
plants, shrubs, crops, trees, timber, fences, signs, bridges, fountains,
monuments and other emblements now or hereafter located on the Land or under or
above the same or any part or parcel thereof, and all estates, rights, titles,
interests, privileges, liberties, servitudes, licenses, tenements, hereditaments
and appurtenances, reversion and reversions, remainder and remainders,
whatsoever, in any way belonging, relating or appertaining to the Land or any
part thereof, or which hereafter shall in any way belong, relate or be
appurtenant thereto, whether now owned or hereafter acquired by Mortgagor.

(d)      All leases and all subleases, tenancies, occupancies and licenses,
whether oral or written (collectively, the “Leases”), and all income, rents,
issues, profits, room rentals, transient or guest payments, fees, charges or
other payments for the use or occupancy of rooms or other facilities, and
revenues of the Property from time to time accruing (including, without
limitation, all payments under Leases), all guarantees of the foregoing or
letters of credit relating to the foregoing, lease termination payments,
proceeds of insurance, condemnation payments, tenant

 

4



--------------------------------------------------------------------------------

security, damage or other deposits whether held by Mortgagor or in a trust
account, all escrow agreements relating to any of the Leases, escrow funds,
including, without limitation, any funds escrowed for tenant improvements, fees,
charges, rents, license fees, accounts, royalties, security, damage or other
deposits from time to time accruing, all payments under working interests,
production payments, royalties, overriding royalties, operating interests,
participating interest and other such entitlements, and all the estate, right,
title, interest, property, possession, claim and demand whatsoever at law, as
well as in equity, of Mortgagor of, in and to the same (collectively, the
“Revenues”); reserving only the right to Mortgagor to collect the same (other
than lease termination payments, insurance proceeds and condemnation payments)
so long as no Event of Default has occurred and is continuing.

(e)      All insurance policies, building service, building maintenance,
construction, development, management, indemnity, and other similar agreements
and contracts and subcontracts, written or oral, express or implied, now or
hereafter entered into, arising or in any manner related to the purchase,
construction, design, improvement, use, operation, ownership, occupation,
enjoyment, sale, conversion or other disposition (voluntary or involuntary) of
the Property, or the buildings and improvements now or hereafter located
thereon, or any other interest in the Property, or any combination thereof,
franchise agreements, property management agreements, cable television
agreements, contracts for the purchase of supplies, telephone service
agreements, yellow pages or other advertising agreements, sales contracts,
construction contracts, architects agreements, general contract agreements,
design agreements, engineering agreements, technical service agreements, sewer
and water and other utility agreements, service contracts, agreements relating
to the collection of receivables or use of customer lists, all bookings and
reservations for space or facilities within the Property, all purchase options,
option agreements, rights of first refusal, contract deposits, earnest money
deposits, prepaid items and payments due and to become due thereunder, and
further including all payment and performance bonds, labor, deposits,
assurances, construction guaranties, guaranties, warranties, indemnities and
other undertakings, architectural plans and specifications, drawings, surveys,
soil reports, engineering reports, inspection reports, environmental audits and
other technical descriptions and reports relating to the Property, renderings
and models, permits, consents, approvals, licenses, variances, agreements,
contracts, building permits, purchase orders and equipment leases, personal
property leases, and all causes of action relating thereto. Mortgagor
collaterally assigns and pledges to Mortgagee the right to receive all proceeds
of any insurance policies insuring against loss of damage to the Property in
accordance with the provisions of Louisiana Revised Statutes 9:5386.

(f)      All deposit accounts, instruments, accounts receivable, documents,
causes of action, claims, names by which the Property or the Improvements
thereon may be operated or known, all rights to carry on business under such
names, all telephone numbers or listings, all rights, interest and privileges of
which Mortgagor may have in any capacity under any covenants, restrictions or
declarations now or hereafter relating to the Property or the Improvements, and
all notes or chattel paper now or hereafter arising from or by virtue of any
transactions relating to the Property or the Improvements located thereon and
all customer lists, other lists, and business information relating in any way to
the Property or the Improvements or the use thereof, whether now owned or
hereafter acquired.

 

5



--------------------------------------------------------------------------------

(g)      All assets of Mortgagor, including, without limitation, accounts
(including, without limitation, health-care-insurance receivables), chattel
paper (whether tangible or electronic), deposit accounts, documents, general
intangibles (including, without limitation, payment intangibles, and all current
and after acquired copyrights, copyright rights, advertising materials, web
sites, and web pages, software and software licenses, trademarks and service
marks, trademark rights, trademark applications, service mark rights, service
mark applications, trade dress rights, company names, logos, and all domain
names, owned or used in connection with the Mortgagor’s business, and in each
case all goodwill associated therewith), goods (including, without limitation,
inventory, property, possessions, equipment, fixtures and accessions),
instruments (including, without limitation, promissory notes), investment
property, letter-of-credit rights, letters of credit, money, supporting
obligations, as-extracted collateral, timber to be cut and all proceeds and
products of anything described or referred to above in this Subsection (g), in
each case as such terms are defined under the Uniform Commercial Code as in
effect in the applicable jurisdiction.

(h)      All cash funds, deposit accounts and other rights and evidence of
rights to cash, now or hereafter created or held by Agent pursuant to this
Instrument, the Credit Agreement or any other of the Loan Documents.

(i)      All proceeds, products, substitutions and accessions of the foregoing
of every type.

The Property is to remain so specially mortgaged, affected and hypothecated unto
and in favor of Agent and the successors and assigns of Agent for the benefit of
any and all future holder or holders of the Secured Obligations (defined below),
until the full and final payment of all Secured Obligations, and until neither
Agent, nor any Lender, nor any holder of any Hedge Obligations has any further
obligation to loan or advance funds to or for the benefit of Mortgagor, and
Mortgagor is herein and hereby bound and obligated not to sell, alienate,
mortgage or encumber the Property, or any part thereof, to the prejudice of this
Instrument, and not to permit or suffer the same to be so sold alienated,
deteriorated, or encumbered. Mortgagor covenants that Mortgagor is the owner of
a leasehold interest in the Land and has the rights as lessee in a lease of the
Land and has good right to mortgage, pledge, hypothecate, collaterally assign,
and grant a security interest in the same, that the same is unencumbered except
for those matters expressly set forth in Exhibit “B” attached hereto and by this
reference made a part hereof (the “Permitted Encumbrances”), and that Mortgagor
does warrant and will forever defend the title thereto against the claims of all
persons whomsoever, except as to those matters set forth in said Exhibit “B”
attached hereto, or otherwise specifically approved by Agent in writing after
the date hereof.

The mortgage, pledge, hypothecation, collateral assignment, and security
interest granted by this Instrument is given to secure the following described
obligations (collectively, the “Secured Obligations”):

(a)      The debt evidenced by (i) those certain Amended and Restated Term Loan
Notes made by Borrower in the aggregate principal amount of Fifty-Five Million
and No/100 Dollars ($55,000,000.00) to the order of the Term Loan Lenders, each
of which has been issued pursuant to the Credit Agreement and is due and payable
in full on or before August 9, 2017, unless

 

6



--------------------------------------------------------------------------------

extended as provided in the Credit Agreement, and which evidence a term loan in
the initial principal amount of up to $55,000,000.00 which may be increased
pursuant to Section 2.11 of the Credit Agreement, (ii) those certain Amended and
Restated Revolving Credit Notes made by Borrower in the aggregate principal
amount of One Hundred Seventy Million and No/100 Dollars ($170,000,000.00) to
the order of the Revolving Credit Lenders, each of which has been issued
pursuant to the Credit Agreement and is due and payable in full on or before
August 9, 2016, unless extended as provided in the Credit Agreement, and which
evidence a revolving credit loan in the initial principal amount of up to
$170,000,000.00 which may be increased pursuant to Section 2.11 of the Credit
Agreement, (iii) that certain Amended and Restated Swing Loan Note made by
Borrower in the principal amount of Ten Million and No/100 Dollars
($10,000,000.00) to the order of KeyBank, which has been issued pursuant to the
Credit Agreement and is due and payable in full on or before August 9, 2016,
unless extended as provided in the Credit Agreement, and which evidences a swing
loan in the initial principal amount of up to $10,000,000.00, and (iv) each
other note as may be issued under the Credit Agreement, including, without
limitation, to reflect any increase of the term loan described herein (which is
due and payable on or before August 9, 2017, unless extended as provided in the
Credit Agreement), the revolving credit loan or the swing loan described herein
(each of which is due and payable on or before August 9, 2016, unless extended
as provided in the Credit Agreement), each as originally executed, or if varied,
extended, supplemented, consolidated, amended, replaced, renewed, modified or
restated from time to time as so varied, extended, supplemented, consolidated,
amended, replaced, renewed, modified or restated; provided, however, that the
maximum principal indebtedness under the promissory notes described in clauses
(i) through (iv) above shall not exceed the aggregate amount of Three Hundred
Fifty Million and no/100 Dollars ($350,000,000.00) (collectively, the “Note”);

(b)      The payment, performance and discharge of each and every obligation,
covenant and agreement of Mortgagor contained herein or of Mortgagor contained
in that certain Unconditional Guaranty of Payment and Performance by Mortgagor
and others in favor of KeyBank, as Agent for itself and each other Lender, dated
as of March 30, 2012, as amended by that certain First Amendment to
Unconditional Guaranty of Payment and Performance, dated as of June 29, 2012,
that certain Second Amendment to Unconditional Guaranty of Payment and
Performance dated as of July 19, 2012, that certain Omnibus Amendment of Loan
Documents dated as of November 19, 2012, the March 2013 Amendment and the August
2013 Amendment (as amended, restated, modified, renewed, supplemented or
extended from time to time, the “Guaranty”), of Borrower contained in the Credit
Agreement, and of Mortgagor and Borrower in the other Loan Documents, including,
without limitation, the obligation of Borrower to reimburse Issuing Lender for
any draws under the Letters of Credit;

(c)      Any and all additional advances made by Agent or any Lender to protect
or preserve the Property or the lien and security title hereof in and to the
Property, or for taxes, assessments or insurance premiums as hereinafter
provided (whether or not Mortgagor is the owner of the Property at the time of
such advances);

(d)      The payment, performance and discharge of each and all of the Hedge
Obligations;

 

7



--------------------------------------------------------------------------------

(e)      Any and all other indebtedness now or hereafter owing by Borrower to
Agent or any Lender pursuant to the terms of the Credit Agreement, whether now
existing or hereafter arising or incurred, however evidenced or incurred,
whether express or implied, direct or indirect, absolute or contingent, due or
to become due, including, without limitation, all principal, interest, fees,
expenses, yield maintenance amounts and indemnification amounts, and all
renewals, modifications, consolidations, replacements and extensions thereof;
and

(f)      All costs and expenses incurred by the Agent, the Lenders and the
holders of the Hedge Obligations in connection with the enforcement and
collection of the Secured Obligations, including, without limitation, all
attorneys’ fees and disbursements, and all other such costs and expenses
described in and incurred pursuant to the Note, the Credit Agreement, the
Guaranty, this Instrument, and the other Loan Documents and the agreements
evidencing or relating to the Hedge Obligations (the “Hedge Documents”)
(collectively, the “Enforcement Costs”).

Notwithstanding anything to the contrary contained herein, under no
circumstances shall the “Secured Obligations” as defined herein include any
obligation that constitutes an Excluded Hedge Obligation of Mortgagor.

The maximum amount of Secured Obligations that may be outstanding at any time
and from time to time that this Instrument, including without limitation as a
mortgage, as a collateral assignment and as a security agreement, secures shall
be Four Hundred Fifty Million and No/100 Dollars ($450,000,000.00).

Subject to Section 2.22 hereof, should the Secured Obligations secured by this
Instrument be paid and performed according to the terms and effect thereof when
the same shall become due and payable, and should Mortgagor perform all
covenants contained herein in a timely manner and the obligation of the Lenders
to make Loans and issue Letters of Credit under the Credit Agreement has
terminated, then Mortgagor shall be entitled to require a release of this
Instrument.

Mortgagor hereby further covenants and agrees with Agent as follows:

ARTICLE 1

1.01    Payment of Secured Obligations. Mortgagor will pay and perform or cause
to be paid and performed the Secured Obligations according to the tenor thereof
and all other sums now or hereafter secured hereby as the same shall become due.

1.02    Funds for Impositions. After the occurrence and during the continuance
of an Event of Default, Mortgagor shall pay to Agent, subject to Agent’s option
under Section 1.03 hereof, on the days that monthly installments of interest are
payable under the Note, until the Note is paid in full, a sum (hereinafter
referred to as the “Funds”) reasonably estimated by Agent to provide an amount
necessary for payment of the following items in full fifteen (15) days prior to
when such items become due (hereinafter collectively referred to as the
“Impositions”): (a) the yearly real estate taxes, ad valorem taxes, personal
property taxes, assessments and betterments, and (b) the yearly premium
installments for the insurance covering the Property and required by

 

8



--------------------------------------------------------------------------------

the Credit Agreement. The Impositions shall be reasonably estimated initially
and from time to time by Agent on the basis of assessments and bills and
estimates thereof. The Funds shall be held by Agent in a separate interest
bearing account free of any liens or claims on the part of other creditors of
Mortgagor and as part of the security for the Secured Obligations. Mortgagor
shall pay all Impositions prior to delinquency as required by Section 1.03
hereof. In the event Agent elects to reserve Funds as permitted under this
Section 1.02, within ten (10) days after Mortgagor furnishes Agent with
reasonably satisfactory evidence that Mortgagor has paid one or more of the
items comprising the Impositions, Agent shall reimburse Mortgagor (or the one
paying the Impositions) therefor to the extent of the Funds (plus accrued
interest) then held by Agent. Alternatively, Agent shall apply the Funds to pay
the Impositions with respect to which the Funds were paid to the extent of the
Funds then held by Agent and provided Mortgagor has delivered to Agent the
assessments or bills therefor. Mortgagor shall be permitted to pay any
Imposition early in order to take advantage of any available discounts. Agent
shall make no charge for so holding and applying the Funds or for verifying and
compiling said assessments and bills. The Funds are pledged as additional
security for the Secured Obligations, and may be applied, at Agent’s option and
without notice to Mortgagor, to the payment of the Secured Obligations upon the
occurrence of any Event of Default. If at any time the amount of the Funds held
by Agent shall be less than the amount reasonably deemed necessary by Agent to
pay Impositions as such become due, Mortgagor shall pay to Agent any amount
necessary to make up the deficiency within fifteen (15) business days after
notice from Agent to Mortgagor requesting payment thereof. Upon payment and
performance in full of the Secured Obligations and termination of the obligation
of the Lenders to make Loans and of Issuing Lender to issue Letters of Credit,
Agent shall promptly refund to Mortgagor any Funds then held by Agent.

1.03    Impositions, Liens and Charges. Mortgagor shall pay all Impositions and
other charges, if any, attributable to the Property prior to delinquency, and at
Agent’s option during the continuance of an Event of Default, Mortgagor shall
pay in the manner hereafter provided under this Section 1.03. Mortgagor shall,
during continuance of an Event of Default, furnish to Agent all bills and
notices of amounts due under Section 1.03 as soon as received, and in the event
Mortgagor shall make payment directly, Mortgagor shall, as and when available,
furnish to Agent receipts evidencing such payments prior to the dates on which
such payments are delinquent, subject to Mortgagor’s right to contest taxes,
assessments and other governmental charges as provided in the Credit Agreement.
Mortgagor shall promptly discharge (by bonding, payment or otherwise) any lien
filed against the Property or Mortgagor (including federal tax liens) and will
keep and maintain the Property free from the claims of all persons supplying
labor or materials to the Property, subject to Mortgagor’s right to contest the
same as provided in the Credit Agreement. Mortgagor shall not claim or be
entitled to any credit against the taxable value of the Property by reason of
this Instrument, or any deduction in or credit on the Secured Obligations by
reason of Impositions paid.

1.04    Taxes, Liens and Other Charges.

(a)      In the event of the passage of any state, federal, municipal or other
governmental law, order, rule or regulation, subsequent to the date hereof, in
any manner changing or modifying the laws now in force governing the taxation of
debts secured by mortgages, deeds of trust or other security instruments or the
manner of collecting taxes so as to adversely affect Agent or the Lenders,
Mortgagor will promptly pay any such tax. If Mortgagor

 

9



--------------------------------------------------------------------------------

fails to make such payment promptly, or if, in the opinion of Agent, any such
state, federal, municipal, or other governmental law, order, rule or regulation
prohibits Mortgagor from making such payment or would penalize Agent or the
Lenders if Mortgagor makes such payment or if, in the opinion of Agent, the
making of such payment could reasonably result in the imposition of interest
beyond the maximum amount permitted by applicable law, then the entire balance
of the principal sums secured by this Instrument and all interest accrued
thereon shall, at the option of Agent, become immediately due and payable.

(b) Mortgagor will pay all taxes, liens, assessments and charges of every
character including all utility charges, whether public or private, already
levied or assessed or that may hereafter be levied or assessed upon or against
the Property as required under the Credit Agreement.

1.05    Insurance.

Mortgagor shall procure for, deliver to and maintain for the benefit of Agent
and Lenders the insurance policies described in the Credit Agreement. Mortgagor
shall pay all premiums on such insurance policies. All proceeds of any property
or casualty insurance or awards of damages on account of any taking or
condemnation for public use of or injury to the Property are hereby assigned and
shall be paid to Agent, for the benefit of the Lenders, subject to Borrower’s
and Mortgagor’s right to adjust certain claims and use such proceeds as provided
in the Credit Agreement. Any such proceeds shall be released and advanced to
Borrower or Mortgagor in accordance with and subject to the requirements of the
Credit Agreement and be applied to the cost of repairing or restoring the
Property or the remaining portion of the Property, with any balance remaining to
be applied in accordance with the terms and provisions of the Credit Agreement.
In the event of a foreclosure sale of all or any part of the Property pursuant
to the enforcement of this Instrument, the purchaser of such Property shall
succeed to all rights of Mortgagor, including any rights to the proceeds of
insurance and to unearned premiums, in and to all of the policies of insurance.
In the event of a foreclosure sale, Agent is hereby authorized, without the
further consent of Mortgagor, to take such steps as Agent may deem advisable to
cause the interest of such purchaser to be protected by any of such policies. In
case of Mortgagor’s failure to keep the Property properly insured as required
herein, Agent, after notice to Mortgagor, at its option may (but shall not be
required to) acquire such insurance as required herein at Borrower’s and
Mortgagor’s sole expense.

1.06    Condemnation. If all or any portion of the Property shall be damaged or
taken through condemnation (which term when used in this Instrument shall
include any damage or taking by any governmental authority or any transfer by
private sale in lieu thereof), either temporarily or permanently, then all
compensation, awards and other payments or relief thereof, shall be paid and
applied in accordance with terms and provisions of the Credit Agreement.

1.07    Care, Use and Management of Property.

(a) Mortgagor will keep, or cause to be kept, the roads and walkways,
landscaping and all other Improvements of any kind now or hereafter erected on
the Land or any part thereof in good condition and repair, will not commit or
suffer any waste, impairment or deterioration (ordinary wear and tear excepted)
and will not do or suffer to be done anything which will increase the risk of
fire or other hazard to the Property or any part thereof.

 

10



--------------------------------------------------------------------------------

(b)      Mortgagor will not remove or demolish nor alter the structural
character of any building located on the Land or any fixtures or personal
property relating thereto except when incidental to the replacement of fixtures
and personal property with items of like kind and value or customary tenant
improvements pursuant to Leases approved or deemed approved pursuant to the
Credit Agreement.

(c)      If the Property or any part thereof is materially damaged by fire or
any other cause, Mortgagor will give immediate written notice thereof to Agent.

(d)      Mortgagor will promptly comply with all present and future laws,
ordinances, rules and regulations of any governmental authority, all restrictive
covenants and other agreements affecting the Property or relating to the
operation thereof affecting the Property or any part thereof and all licenses or
permits affecting the Property or any part thereof, subject to Mortgagor’s right
to contest the same as provided in the Credit Agreement.

(e)      Mortgagor shall keep the Property, including the Improvements and the
Personal Property (as hereinafter defined), in good order, repair and tenantable
condition and shall replace fixtures, equipment, machinery and appliances on the
Property when necessary to keep such items in good order, repair, and tenantable
condition (ordinary wear and tear excepted).

(f)      Mortgagor shall keep all franchises, trademarks, trade names, service
marks and licenses and permits necessary for the Mortgagor’s use and occupancy
of the Property in good standing and in full force and effect.

(g)      Unless required by applicable law or unless Agent has otherwise agreed
in writing, Mortgagor shall not allow changes in the nature of the occupancy or
use for which the Property was intended at the time this Instrument was
executed. Mortgagor shall not abandon the Property. Mortgagor shall not
initiate, fail to contest or acquiesce in a change in the zoning classification
of the Property or subject the Property to restrictive or negative covenants
without Agent’s written consent. Mortgagor shall comply with, observe and
perform all zoning and other laws affecting the Property, all agreements and
restrictive covenants affecting the Property, and all licenses and permits
affecting the Property, subject to Mortgagor’s right to contest compliance with
laws to the extent permitted in the Credit Agreement.

(h)      To the extent permitted under the terms of the applicable Leases, Agent
may, at Mortgagor’s expense, make or cause to be made reasonable entries upon
and inspections of the Property as permitted in the Credit Agreement during
normal business hours and upon reasonable advance notice, or at any other time
when necessary or appropriate in an emergency circumstance or during the
continuance of an Event of Default, in the sole reasonable discretion of Agent,
to protect or preserve the Property.

(i)      If all or any part of the Property shall be damaged by fire or other
casualty or loss, then, subject to the provisions of the Credit Agreement,
Mortgagor will promptly restore the Property to the equivalent of its original
condition; and if a part of the Property shall be

 

11



--------------------------------------------------------------------------------

damaged through condemnation, Mortgagor will promptly restore, repair or alter
the remaining portions of the Property in a manner satisfactory to Agent.
Notwithstanding the foregoing, Mortgagor shall not be obligated to so restore
unless, in each instance, Agent agrees to make available to Mortgagor (subject
to the terms of the Credit Agreement) any net insurance or condemnation proceeds
actually received by Agent hereunder in connection with such casualty loss or
condemnation, to the extent such proceeds are required to defray the expense of
such restoration; provided, however, that, subject to the provisions of the
Credit Agreement, the insufficiency of any such insurance or condemnation
proceeds to defray the entire expense of restoration shall in no way relieve
Mortgagor of its obligation to restore.

(j)      Mortgagor shall pay all normal and customary operating expenses for the
Property as the same become due.

1.08    Leases and other Agreements Affecting Property.

(a)      As additional security for the Secured Obligations, Mortgagor presently
and unconditionally assigns and transfers to Agent all of Mortgagor’s right,
title and interest in and to the Leases and the Revenues, including those now
due, past due or to become due by virtue of any of the Leases for the occupancy
or use of all or any part of the Property. Mortgagor further collaterally
assigns and pledges to Agent all of Mortgagor’s rights, title and interest in
and to the Leases and the Revenues, including those now due, past due or to
become due by virtue of any of the Leases for the occupancy or use of all or any
part of the Property pursuant to the provisions of Louisiana Revised Statutes
9:4401 and any successor or replacement statute. Mortgagor hereby authorizes
Agent or Agent’s agents to collect the Revenues and hereby directs such tenants,
lessees and licensees of the Property to pay the Revenues to Agent or Agent’s
agents; provided, however, Mortgagor shall have a license (revocable upon the
occurrence and during the continuance of an Event of Default) to collect and
receive the Revenues. Mortgagor agrees that each and every tenant, lessee and
licensee of the Property may pay, and hereby irrevocably authorizes and directs
each and every tenant, lessee and licensee of the Property to pay, the Revenues
to Agent or Agent’s agents on Agent’s written demand therefor (which demand may
be made by Agent at any time after the occurrence and during the continuance of
an Event of Default) without any obligation on the part of said tenant, lessee
or licensee to inquire as to the existence of an Event of Default and
notwithstanding any notice or claim of Mortgagor to the contrary, and Mortgagor
agrees that Mortgagor shall have no right or claim against said tenant, lessee
or licensee for or by reason of any Revenues paid to Agent following receipt of
such written demand.

(b)      Mortgagor hereby covenants that Mortgagor has not executed any prior
assignment of the Leases or the Revenues, that Mortgagor has not performed, and
will not perform, any acts and has not executed, and will not execute, any
instruments which would prevent Agent from exercising the rights of the
beneficiary of this Instrument, and that at the time of execution of this
Instrument, there has been no anticipation or prepayment of any of the Revenues
for more than one (1) month prior to the due dates of such Revenues. Mortgagor
further covenants that Mortgagor will not hereafter collect or accept payment of
any Revenues more than one (1) month prior to the due dates of such Revenues.

 

12



--------------------------------------------------------------------------------

(c)      Mortgagor agrees that neither the foregoing assignment of Leases and
Revenues nor the exercise of any of Agent’s rights and remedies under this
Section or Article 2 hereof shall be deemed to make Agent a
mortgagee-in-possession or otherwise responsible or liable in any manner with
respect to the Leases, the Property or the use, occupancy, enjoyment or
operation of all or any portion thereof, unless and until Agent, in person or by
agent, assumes actual possession thereof. Mortgagor further agrees that the
appointment of any receiver for the Property by any court at the request of
Agent or by agreement with Mortgagor (to the extent permissible under applicable
law), or the entering into possession of any part of the Property by such
receiver (to the extent permissible under applicable law), shall not be deemed
to make Agent a mortgagee-in-possession or otherwise responsible or liable in
any manner with respect to the Leases, the Property or the use, occupancy,
enjoyment or operation of all or any portion thereof.

(d)      If Agent exercises its rights and remedies pursuant to this Section or
Article 2 hereof, all Revenues thereafter collected shall be applied in such
order as Agent may elect in its discretion to the reasonable costs of taking
control of and managing the Property and collecting the Revenues, including, but
not limited to, reasonable attorneys’ fees actually incurred, fees, receiver
fees, premiums on receiver’s bonds, costs of repairs to the Property, premiums
on insurance policies, Impositions and other charges on the Property, and the
costs of discharging any obligation or liability of Mortgagor as landlord,
lessor or licensor of the Property, or to the Secured Obligations. Agent or any
receiver (to the extent permissible under applicable law) shall have access to
the books and records used in the operation and maintenance of the Property and
shall be liable to account only for those Revenues actually received. Agent
shall not be liable to Mortgagor, anyone claiming under or through Mortgagor or
anyone having an interest in the Property by reason of anything done or left
undone by Agent pursuant to this Section or Article 2 hereof, except in the
event of Agent’s gross negligence or willful misconduct. If the Revenues are not
sufficient to meet the costs of taking control of and managing the Property and
collecting the Revenues, any monies reasonably expended by Agent for such
purposes shall become a portion of the Secured Obligations. Unless Agent and
Mortgagor agree in writing to other terms of payment, such amounts shall be
payable upon notice from Agent to Mortgagor requesting payment thereof and shall
bear interest from the date of disbursement at the Default Rate stated in the
Credit Agreement unless payment of interest at such rate would be contrary to
applicable law, in which event such amounts shall bear interest at the highest
rate which may be collected from Mortgagor under applicable law. The entering
upon and taking possession of and maintaining of control of the Property by
Agent or any receiver (to the extent permissible under applicable law) and the
application of Revenues as provided herein shall not cure or waive any Event of
Default or invalidate any other right or remedy of Agent hereunder.

(e)      It is the intention of Agent and Mortgagor that the assignment
effectuated by this Instrument with respect to the Revenues shall be a direct
and currently effective assignment and shall not constitute merely an obligation
to grant a lien, security interest or pledge for the purpose of securing the
Secured Obligations.

(f)      In the event that a court of competent jurisdiction determines that,
notwithstanding such expressed intent of the parties, Agent’s interest in the
Revenues constitutes a lien on or security interest in or pledge of the
Revenues, it is agreed and understood that the

 

13



--------------------------------------------------------------------------------

forwarding of a notice to Borrower after the occurrence of an Event of Default
advising Borrower of the revocation of Borrower’s license to collect such
Revenues, shall be sufficient action by Agent to (i) perfect such lien on or
security interest in or pledge of the Revenues, (ii) take possession thereof and
(iii) entitle Agent to immediate and direct payment of the Revenues, for
application as provided in this Instrument, all without the necessity of any
further action by Agent, including, without limitation, any action to obtain
possession of the Land, Improvements or any other portion of the Property.

1.09    Leases of the Property.

(a)      Except as permitted in the Credit Agreement, Mortgagor shall not enter
into any Lease of all or any portion of the Property or amend, supplement or
otherwise modify, or terminate or cancel, or accept the surrender of, or consent
to the assignment or subletting of, or grant any concessions to or waive the
performance of any obligations of any tenant, lessee or licensee under, any now
existing or future Lease of the Property, without the prior written consent of
Agent. Mortgagor, at Agent’s request, shall furnish Agent with executed copies
of all Leases hereafter made of all or any part of the Property. Upon Agent’s
request, Mortgagor shall make a separate and distinct assignment to Agent, as
additional security, of all Leases hereafter made of all or any part of the
Property.

(b)      There shall be no merger of the leasehold estates created by the Leases
with the leasehold estates of the Land without the prior written consent of
Agent. Agent may at any time and from time to time by specific written
instrument intended for the purpose, unilaterally subordinate the lien of this
Instrument to any Lease, without joinder or consent of, or notice to, Mortgagor,
any tenant or any other Person, and notice is hereby given to each tenant under
a Lease of such right to subordinate. No such subordination shall constitute a
subordination to any lien or other encumbrance, whenever arising, or improve the
right of any junior lienholder. Nothing herein shall be construed as
subordinating this Instrument to any Lease.

(c)      Mortgagor hereby appoints Agent its attorney-in-fact, coupled with an
interest, empowering Agent to subordinate this Instrument to any Leases.

1.10    Security Agreement.

(a)      Insofar as the machinery, apparatus, equipment, fittings, fixtures,
building supplies and materials, general intangibles and articles of personal
property either referred to or described in this Instrument, or in any way
connected with the use and enjoyment of the Property is concerned, Mortgagor
grants unto Agent a security interest therein and this Instrument is hereby made
and declared to be a security agreement, encumbering each and every item of
personal property (the “Personal Property”) included herein, in compliance with
the provisions of the Uniform Commercial Code as enacted in the applicable
jurisdiction as set forth in Section 3.04below (the “UCC”). Any notification
required by the UCC shall be deemed reasonably and properly given if sent in
accordance with the notice provisions of this Instrument at least ten (10) days
before any sale or other disposition of the Personal Property. Disposition of
the Personal Property shall be deemed commercially reasonable if made pursuant
to a public sale advertised at least twice in a newspaper of general circulation
in the community where the

 

14



--------------------------------------------------------------------------------

Property is located. It shall be deemed commercially reasonable for the Agent to
dispose of the Personal Property without giving any warranties as to the
Personal Property and specifically disclaiming all disposition warranties. A
financing statement or statements affecting all of said personal property
aforementioned, shall be appropriately filed. The remedies for any violation of
the covenants, terms and conditions of the security agreement herein contained
shall be (i) as prescribed herein with respect to the Property, or (ii) as
prescribed by general law, or (iii) as prescribed by the specific statutory
consequences now or hereafter enacted and specified in said UCC, all at Agent’s
sole election. Mortgagor and Agent agree that the filing of such financing
statement(s) in the records normally having to do with personal property shall
never be construed as in any way derogating from or impairing this declaration
and hereby stated intention of Mortgagor and Agent that everything used in
connection with the production of income from the Property and/or adapted for
use therein and/or which is described or reflected in this Instrument, is to the
full extent provided by law, and at all times and for all purposes and in all
proceedings both legal or equitable shall be, regarded as part of the real
estate irrespective of whether (i) any such item is physically attached to the
Improvements, (ii) serial numbers are used for the better identification of
certain items capable of being thus identified in a recital contained herein, or
(iii) any such item is referred to or reflected in any such financing
statement(s) so filed at any time. Similarly, the mention in any such financing
statement(s) of the rights in and to (1) the proceeds of any fire and/or hazard
insurance policy, or (2) any award in eminent domain proceedings for a taking or
for loss of value, or (3) Mortgagor’s interest as lessor in any present or
future lease or rights to income growing out of the use and/or occupancy of the
Property, whether pursuant to lease or otherwise, shall never be construed as in
any way altering any of the rights of Agent as determined by this Instrument,
subject to the provisions of the Credit Agreement, or impugning the priority of
Agent’s lien granted hereby or by any other recorded document, but such mention
in such financing statement(s) is declared to be for the protection of Agent in
the event any court shall at any time hold with respect to the foregoing (1),
(2) or (3), that notice of Agent’s priority of interest to be effective against
a particular class of persons, must be filed in the UCC records.

(b)      Mortgagor warrants that (i) Mortgagor’s (that is, “Debtor’s”) correct
legal name (including, without limitation, punctuation and spacing) indicated on
the public record of Mortgagor’s jurisdiction of organization, identity or
corporate structure, residence or chief executive office and jurisdiction of
organization are as set forth in Subsection 1.10(c) hereof; (ii) Mortgagor (that
is, “Debtor”) has been using or operating under said name, identity or corporate
structure without change for the time period set forth in Subsection 1.10(c)
hereof, and (iii) the location of the Personal Property secured by this
Instrument is upon the Land (except that the books and records related to the
Property may be stored and maintained at another site). Mortgagor covenants and
agrees that Mortgagor shall not change any of the matters addressed by clauses
(i) or (iii) of this Subsection 1.10(b)unless it has given Agent thirty
(30) days prior written notice of any such change and has executed or authorized
at the request of Agent such additional financing statements or other
instruments in such jurisdictions as Agent may deem necessary or advisable in
its sole discretion to prevent any filed financing statement from becoming
misleading or losing its perfected status.

(c)      The information contained in this Subsection 1.10(c) is provided in
order that this Instrument shall comply with the requirements of the Uniform
Commercial Code, as enacted in the State of Louisiana, for instruments to be
filed as financing statements. The names

 

15



--------------------------------------------------------------------------------

of the “Debtor” and the “Secured Party”, the identity or corporate structure,
jurisdiction of organization, organizational number, and residence or chief
executive office of “Debtor”, and the time period for which “Debtor” has been
using or operating under said name and identity or corporate structure without
change, are as set forth in Schedule 1 of Exhibit “C” attached hereto and by
this reference made a part hereof; the mailing address of the “Secured Party”
from which information concerning the security interest may be obtained, and the
mailing address of “Debtor”, are as set forth in Schedule 2 of Exhibit “C”
attached hereto; and a statement indicating the types, or describing the items,
of Personal Property secured by this Instrument is set forth hereinabove.

(d)      Exhibit “C” correctly sets forth all names and tradenames that
Mortgagor has used within the last five years, and also correctly sets forth the
locations of all of the chief executive offices of Mortgagor over the last five
years.

(e)      The Mortgagor hereby covenants and agrees that:

(1)      Mortgagor shall not merge or consolidate into, or transfer any of the
Property to, any other person or entity except as permitted under the Credit
Agreement.

(2)      Mortgagor shall, at any time and from time to time, take such steps as
Agent may reasonably request for Agent (A) to obtain an acknowledgment, in form
and substance reasonably satisfactory to Agent, of any bailee having possession
of any of the Property, stating that the bailee holds possession of such
Property on behalf of Agent, (B) to obtain “control” of any investment property,
deposit accounts, letter-of-credit rights, or electronic chattel paper (as such
terms are defined by the UCC with corresponding provisions thereof defining what
constitutes “control” for such items of collateral), with any agreements
establishing control to be in form and substance reasonably satisfactory to
Agent, and (C) otherwise to insure the continued perfection and priority of the
Agent’s security interest in any of the Property and of the preservation of its
rights therein. If Mortgagor shall at any time, acquire a “commercial tort
claim” (as such term is defined in the UCC) with respect to the Property or any
portion thereof, Mortgagor shall promptly notify Agent thereof in writing,
providing a reasonable description and summary thereof, and shall execute a
supplement to this Instrument in form and substance acceptable to Agent granting
a security interest in such commercial tort claim to Agent.

(3)      Mortgagor hereby authorizes Agent, its counsel or its representative,
at any time and from time to time, to file financing statements, amendments and
continuations that describe or relate to the Property or any portion thereof in
such jurisdictions as Agent may deem necessary or desirable in order to perfect
the security interests granted by Mortgagor under this Instrument or any other
Loan Document, and such financing statements may contain, among other items as
Agent may deem advisable to include therein, the federal tax identification
number of Mortgagor.

(4)      Mortgagor shall not license, lease, sell or otherwise transfer any of
the general intangibles to any third party during the term of this Instrument
and the Credit Agreement without the prior written consent of the Agent (which
consent may be withheld in the Agent’s sole discretion); and the Mortgagor will
continue to use all trademarks, service marks and trade names in a consistent
manner and shall take all steps necessary to properly maintain any formal
registrations on the general intangibles, and to defend and enforce them, for
the term of this Instrument and the Credit Agreement.

 

16



--------------------------------------------------------------------------------

1.11    Further Assurances; After-Acquired Property. At any time and from time
to time, upon request by Agent, Mortgagor will make, execute and deliver or
cause to be made, executed and delivered, to Agent and, where appropriate, cause
to be recorded and/or filed and from time to time thereafter to be rerecorded
and/or refiled at such time and in such offices and places as shall be deemed
desirable by Agent, any and all such other and further mortgages, security
agreements, financing statements, notice filings, continuation statements,
instruments of further assurance, certificates and other documents as may, in
the opinion of Agent, be necessary or desirable in order to effectuate,
complete, or perfect, or to continue and preserve (a) the obligation of
Mortgagor under the Guaranty, this Instrument, the other Loan Documents and the
Hedge Documents and (b) this Instrument as a first and prior lien upon and
security interest in and to all of the Property, whether now owned or hereafter
acquired by Mortgagor. Upon any failure by Mortgagor so to do, Agent may make,
execute, record, file, re-record and/or refile any and all such mortgages,
security agreements, financing statements, continuation statements, instruments,
certificates, and documents for and in the name of Mortgagor and Mortgagor
hereby irrevocably appoints Agent the agent and attorney-in-fact of Mortgagor so
to do. The lien hereof will automatically attach, without further act, to all
after acquired property attached to and/or used in the operation of the Property
or any part thereof.

1.12    Expenses. Mortgagor will pay or reimburse Agent, upon demand therefor,
for all reasonable attorney’s fees, costs and expenses incurred by Agent in any
suit, action, legal proceeding or dispute of any kind in which Lenders, Agent,
or the holders of the Hedge Obligations is made a party or appears as party
plaintiff or defendant, affecting or arising in connection with the Secured
Obligations secured hereby, this Instrument or the interest created herein, or
the Property, including, but not limited to, the exercise of the power of sale
contained in this Instrument, any condemnation action involving the Property or
any action to protect the security hereof; and any such amounts paid by Lenders,
Agent, or the holders of the Hedge Obligations shall be added to the Secured
Obligations secured by the lien of this Instrument.

1.13    Subrogation. Agent shall be subrogated to the claims and liens of all
parties whose claims or liens are discharged or paid with the proceeds of the
Secured Obligations secured hereby.

1.14    Limit of Validity. If from any circumstances whatsoever fulfillment of
any provision of this Instrument, the Guaranty, the Credit Agreement, the Note,
any other Loan Document or any Hedge Document, at the time performance of such
provision shall be due, shall be subject to the defense of usury or otherwise
transcend or violate applicable law concerning interest or other charges, then
ipso facto the obligation to be fulfilled shall be reduced to the limit, so that
in no event shall any exaction be possible under this Instrument, the Guaranty,
the Note, the Credit Agreement, any other Loan Document or any Hedge Document be
subject to the defense of usury or otherwise transcend or violate applicable law
concerning interest or other charges that is in excess of the current limit, but
such obligation shall be fulfilled to the maximum limit permitted. The
provisions of this Section 1.14 shall control every other provision of this
Instrument, the Guaranty, the Note, the Credit Agreement or any other Loan
Document or any Hedge Document.

 

17



--------------------------------------------------------------------------------

1.15    Conveyance of Property. Mortgagor hereby acknowledges to Agent that
(a) the identity and expertise of Mortgagor was and continues to be a material
circumstance upon which Agent has relied in connection with, and which
constitute valuable consideration to Agent for, the extending to Borrower of the
loans and other extensions of credit evidenced by the Note and Credit Agreement,
and (b) any change in such identity or expertise could materially impair or
jeopardize the security for the payment of the Secured Obligations granted to
Agent by this Instrument. Mortgagor therefore covenants and agrees with Agent,
as part of the consideration for the extending to Mortgagor of the loans
evidenced by the Note, that Mortgagor shall not convey, transfer, assign,
further encumber or pledge any or all of its interest in the Property except as
permitted under the Credit Agreement.

ARTICLE 2

2.01    Events of Default. The terms “Default” and “Event of Default” as used
herein shall have the following meanings:

“Default” shall mean any event which, with the giving of notice or the lapse of
time, or both, would become an Event of Default.

“Event of Default” shall mean (a) any default in the payment or performance of
the obligations of Mortgagor hereunder or of Borrower or any other Guarantor
under any of the other Loan Documents when the same shall become due and payable
which is not cured within any grace or notice and cure period provided in the
Credit Agreement or such other Loan Documents, if any, subject to any
limitations in the Credit Agreement on the right of Mortgagor, Borrower or any
other Guarantor to receive notices of default, or (b) any representation or
warranty of Mortgagor hereunder proving to be false or incorrect in any material
respect upon the date when made or deemed to have been repeated, or (c) any
default in the performance of the obligations of Mortgagor or Borrower or any
other Person under any of the Security Documents beyond the expiration of any
applicable notice and cure period, (d) the occurrence of any “Event of Default”
under the Credit Agreement or any other Loan Document, (e) any amendment to or
termination of a financing statement naming Mortgagor as debtor and Agent as
secured party, or any correction statement with respect thereto, is filed in any
jurisdiction by, or caused by, or at the instance of Mortgagor or by, or caused
by, or at the instance of any principal, member, general partner or officer of
Mortgagor (collectively, “Mortgagor Party”) without the prior written consent of
Agent; (f) any amendment to or termination of a financing statement naming
Mortgagor as debtor and Agent as secured party, or any correction statement with
respect thereto, is filed in any jurisdiction by any party other than a
Mortgagor Party or Agent or Agent’s counsel without the prior written consent of
Agent and Mortgagor fails to use its best efforts to cause the effect of such
filing to be completely nullified to the reasonable satisfaction of Agent within
ten (10) days after notice to Mortgagor thereof; or (g) any default or event of
default by Mortgagor under the Ground Lease.

 

18



--------------------------------------------------------------------------------

2.02    Acceleration of Maturity. If an Event of Default shall have occurred and
be continuing, then the entire Secured Obligations secured hereby shall, at the
option of Agent and as permitted by the terms of the Credit Agreement,
immediately become due and payable without notice or demand except as required
by law, time being of the essence of this Instrument.

2.03    Right to Enter and Take Possession.

(a)      If an Event of Default shall have occurred and be continuing,
Mortgagor, upon demand of Agent, shall forthwith surrender to Agent the actual
possession of the Property, and if and to the extent permitted by law, Agent
itself, or by such officers or agents as it may appoint, may enter and take
possession of all the Property (or such portion or portions as Agent may select)
without the appointment of a receiver, or an application therefor, and may
exclude Mortgagor and its agents and employees wholly therefrom, and may have
joint access with Mortgagor to the books, papers and accounts of Mortgagor.

(b)      If Mortgagor shall for any reason fail to surrender or deliver the
Property or any part thereof after such demand by Agent, Agent may obtain a
judgment or decree conferring upon Agent the right to immediate possession or
requiring Mortgagor to deliver immediate possession of the Property to Agent.
Mortgagor will pay to Agent, upon demand, all expenses of obtaining such
judgment or decree, including reasonable compensation to Agent, its attorneys
and agents; and all such expenses and compensation shall, until paid, be secured
by the lien of this Instrument.

(c)      Upon every such entering upon or taking of possession, Agent may hold,
store, use, operate, manage and control the Property and conduct the business
thereof and, from time to time, (i) make all necessary and proper maintenance,
repairs, renewals, replacements, additions, betterments and improvements thereto
and thereon and purchase or otherwise acquire additional fixtures, personalty
and other property; (ii) insure or keep the Property insured; (iii) lease,
manage and operate the Property and exercise all the rights and powers of
Mortgagor to the same extent as Mortgagor could in its own name or otherwise
with respect to the same; and (iv) enter into any and all agreements with
respect to the exercise by others of any of the powers herein granted Agent, all
as Agent from time to time may determine to be in its best interest. Agent may
collect and receive all the rents, issues, profits and revenues from the
Property, including those past due as well as those accruing thereafter, and,
after deducting (1) all expenses of taking, holding, managing and operating the
Property (including compensation for the services of all persons employed for
such purposes); (2) the cost of all such maintenance, repairs, renewals,
replacements, additions, betterments, improvements, purchases and acquisitions;
(3) the cost of such insurance; (4) such taxes, assessments and other similar
charges as Agent may at its option pay; (5) other proper charges upon the
Property or any part thereof; and (6) the reasonable compensation, expenses and
disbursements of the attorneys and agents of Agent, Agent shall apply the
remainder of the monies and proceeds so received by Agent in accordance with
Section 12.5 of the Credit Agreement. Agent shall have no obligation to
discharge any duties of a landlord to any tenant or to incur any liability as a
result of any exercise by Agent of any rights under this Instrument or
otherwise. Agent shall not be liable for any failure to collect rents, issues,
profits and revenues from the Property, nor shall Agent be liable to account for
any such rents, issues, profits or revenues unless actually received by Agent.

 

19



--------------------------------------------------------------------------------

(d)      Whenever all that is due upon the Secured Obligations and under any of
the terms, covenants, conditions and agreements of this Instrument shall have
been paid, the Lenders have no obligation to make further Loans and the Issuing
Lender has no further obligation to issue Letters of Credit, and all Events of
Default cured, Agent shall surrender possession of the Property to Mortgagor,
its successors or assigns. The same right of taking possession, however, shall
exist if any subsequent Event of Default shall occur and be continuing.

2.04    Performance by Agent. If there shall be a Default or Event of Default in
the payment, performance or observance of any term, covenant or condition of
this Instrument, Agent may, so long as such Default or Event of Default
continues, at its option, pay, perform or observe the same, and all payments
made or costs or expenses incurred by Agent in connection therewith, shall be
secured hereby and shall be, upon demand, immediately repaid by Mortgagor to
Agent with interest thereon at the Default Rate. Agent shall be the sole judge
of the necessity for any such actions and of the amounts to be paid. Agent is
hereby empowered to enter and to authorize others to enter upon the Land or any
part thereof for the purpose of performing or observing any such defaulted term,
covenant or condition without thereby becoming liable to Mortgagor or any person
in possession holding under Mortgagor.

2.05    Keeper. If an Event of Default shall have occurred and be continuing,
Agent, upon application to a court of competent jurisdiction, shall be entitled
as a matter of strict right without regard to the occupancy or value of any
security for the Secured Obligations secured hereby or the solvency of any party
bound for its payment, to the appointment of a keeper to take possession of and
to operate the Property (or such portion or portions as Agent may select) and to
collect and apply the rents, issues, profits and revenues thereof. The keeper
shall have all of the rights and powers permitted under the laws of the State of
Louisiana, including, but not limited to, Louisiana Revised Statutes 9:5136
through 9:5140.2. Mortgagor will pay to Agent upon demand all reasonable
expenses, including keeper’s fees, attorney’s fees, costs and agent’s
compensation, incurred pursuant to the provisions of this Section 2.05, and all
such expenses shall be secured by this Instrument.

2.06    Enforcement.

(a)      Power of Sale. Upon the occurrence and during the continuance of an
Event of Default, Agent, at its option, may sell, and is hereby authorized and
empowered to sell the Property or any part of the Property at one or more public
sale or sales conducted at the time and place and in the usual manner of the
sheriff’s sales in the county in which the Land or any part of the Land is
situated, to the highest bidder for cash, in order to pay the indebtedness
secured hereby, and all expenses of sale and of all proceedings in connection
therewith, including reasonable attorney’s fees, in bar of the right and equity
of redemption, homestead and all other rights and exemptions of every kind, if
any (including, without limitation, all rights under any appraisement,
valuation, stay or extension laws and all rights to have the Property marshaled
upon foreclosure hereof), which may now or hereafter exist, all of which are
hereby expressly waived by Mortgagor, after first advertising the time, place
and terms of sale once a

 

20



--------------------------------------------------------------------------------

week for four (4) weeks immediately preceding such sale (but without regard to
the number of days) in a newspaper in which sheriff’s sales are advertised in
said county, all other notice being hereby waived by Mortgagor. At any such
public sale, Agent may execute and deliver to the purchaser a conveyance of the
Property or any part of the Property, and to this end Mortgagor hereby
constitutes and appoints Agent the agent and attorney-in-fact of Mortgagor to
make such sale and conveyance, and thereby to divest Mortgagor of all right,
title and equity that Mortgagor may have in and to the Property and to vest the
same in the purchaser or purchasers at such sale or sales, and all the acts and
doings of said agent and attorney-in-fact are hereby ratified and confirmed, and
any recitals in said conveyance or conveyances as to facts essential to a valid
sale shall be binding upon Mortgagor. The aforesaid power of sale and agency
hereby granted are coupled with an interest and are irrevocable by death or
otherwise, are granted as cumulative of the other remedies provided hereby or by
law for the collection of the indebtedness secured hereby, and shall not be
exhausted by one exercise thereof but may be exercised until full payment of all
of the indebtedness secured hereby. In the event of any sale under this
Instrument by virtue of the exercise of the powers herein granted, or pursuant
to any order in any judicial proceeding or otherwise, the Property may be sold
as an entirety or in separate parcels and in such manner or order as Agent in
its discretion may elect, and if Agent so elects, Agent may sell the personal
(movable) property covered by this Instrument concurrently with the real
property covered hereby or at one or more separate sales in any manner permitted
by any applicable Uniform Commercial Code, and one or more exercises of the
powers herein granted shall not extinguish nor exhaust such powers, until the
entire Property are sold or the indebtedness secured hereby is paid in full.
Agent may, at its option, sell the Property subject to the rights of any
tenants, licenses, or lessees of the Property, and the failure to make any such
tenants or licensees parties to any foreclosure proceedings and to foreclose
their rights will not be asserted by Mortgagor to be a defense to any
proceedings instituted by Agent to collect the indebtedness secured hereby. If
the indebtedness secured hereby is now or hereafter further secured by any
chattel mortgages, pledges, contracts of guaranty, assignments of lease or other
security instruments, Agent may at its option exhaust the remedies granted under
any of said security either concurrently or independently, and in such order as
Agent may determine in its discretion. Upon any foreclosure sale, Agent may bid
for and purchase the Property and shall be entitled to apply all or any part of
the indebtedness secured hereby as a credit to the purchase price. In the event
of any such foreclosure sale by Agent, Mortgagor shall be deemed a tenant
holding over and shall forthwith deliver possession to the purchaser or
purchasers at such sale or be summarily dispossessed according to provisions of
law applicable to tenants holding over. Agent may proceed to enforce any right,
power or remedy of foreclosure under this Instrument upon the occurrence and
continuation of an Event of Default and without any requirement or condition
that a judgment against Mortgagor or any Borrower be obtained. In case Agent
shall have proceeded to enforce any right, power or remedy under this Instrument
by foreclosure, entry or otherwise or in the event Agent commences advertising
of the intended exercise of the sale under power provided hereunder, and such
proceeding or advertisement shall have been withdrawn, discontinued or abandoned
for any reason, then in every such case (i) Mortgagor and Agent shall be
restored to their former positions and rights, (ii) all rights, powers and
remedies of Agent shall continue as if no such proceeding had been taken,
(iii) each and every Event of Default declared or occurring prior or subsequent
to such withdrawal, discontinuance or abandonment shall be deemed to be a
continuing Event of Default, and (iv) neither this Instrument, nor the Note, nor
the indebtedness secured hereby, nor any other Loan Document

 

21



--------------------------------------------------------------------------------

shall be or shall be deemed to have been reinstated or otherwise affected by
such withdrawal, discontinuance or abandonment; and Mortgagor hereby expressly
waives the benefit of any statute or rule of law now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with this sentence.

(b)      If an Event of Default shall have occurred and be continuing, Agent
may, in addition to and not in abrogation of the rights covered under
subparagraph (a) of this Section 2.06, either with or without entry or taking
possession as herein provided or otherwise, proceed by a suit or suits in law or
in equity or by any other appropriate proceeding or remedy (i) to enforce
payment of the Secured Obligations or the performance of any term, covenant,
condition or agreement of this Instrument or any other right, and (ii) to pursue
any other remedy available to it, all as Agent shall determine most effectual
for such purposes.

(c)      If an Event of Default shall have occurred and be continuing, Agent
may, in addition to and not in abrogation of the rights covered under
subparagraph (a) and (b) of this Section 2.06, institute proceedings for the
complete foreclosure of this Instrument in which case the Property may be sold
for cash or upon credit in one or more parcels under ordinary or executory
process, at the Agent’s sole option, and with or without appraisement,
appraisement being expressly waived. For purposes of foreclosure under Louisiana
executory process procedures, the Mortgagor hereby acknowledges and confesses
judgment in favor of the Agent and Lenders and holders of Hedge Obligations for
the full amount of the Secured Obligations.

(d)      Mortgagor waives in favor of the Agent and Lenders and holders of Hedge
Obligations, any and all homestead exemptions and other exemptions of seizure or
otherwise to which Mortgagor is or may be entitled under the constitution and
statutes of the State of Louisiana insofar as the Property is concerned.
Mortgagor further waives: (a) the benefit of appraisement as provided in
Louisiana Code of Civil Procedure Articles 2332, 2336, 2723 and 2724, and all
other laws conferring the same; (b) the notice of seizure required by Louisiana
Code of Civil Procedure Articles 2293 and 2721; (c) the three days delay
provided by Louisiana Code of Civil Procedure Articles 2331 and 2722; and
(d) the benefit of the other provisions of Louisiana Code of Civil Procedure
Articles 2331, 2722 and 2723, not specifically mentioned above.

(e)      Any and all declarations of fact made by authentic act before a notary
public in the presence of two witnesses by a person declaring that such facts
lie within his knowledge, shall constitute authentic evidence of such facts for
the purpose of executory process.

2.07    Purchase by Agent. Upon any foreclosure sale, Agent, on behalf of the
Lenders and the holders of the Hedge Obligations, may bid for and purchase the
Property and shall be entitled to apply all or any part of the Secured
Obligations secured hereby as a credit to the purchase price.

2.08    Application of Proceeds of Sale. The proceeds received by Agent as a
result of the foreclosure sale of the Property or the exercise of any other
rights or remedies hereunder shall be applied in the manner provided for in
Section 12.5 of the Credit Agreement.

 

22



--------------------------------------------------------------------------------

2.09    Mortgagor as Tenant Holding Over. In the event of any such foreclosure
sale by Agent, Mortgagor shall be deemed a tenant holding over and shall
forthwith deliver possession to the purchaser or purchasers at such sale or be
summarily dispossessed according to provisions of law applicable to tenants
holding over.

2.10    Waiver of Appraisement, Valuation, Stay, Extension and Redemption Laws.
Mortgagor agrees, to the full extent permitted by law, that in case of a Default
or Event of Default, neither Mortgagor nor anyone claiming through or under it
shall or will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension, homestead, exemption or redemption laws now or
hereafter in force and Mortgagor, for itself and all who may at any time claim
through or under it, hereby waives to the full extent that it may lawfully so
do, the benefit of all such laws, and any and all right to have the assets
comprised in the security intended to be created hereby marshaled upon any
foreclosure of the lien hereof.

2.11    Waiver of Homestead. Mortgagor hereby waives and renounces all homestead
and exemption rights provided for by the Constitution and the laws of the United
States and of any state, in and to the Property as against the collection of the
Secured Obligations, or any part hereof.

2.12    Leases; Licensees. Agent, at its option, is authorized to foreclose this
Instrument subject to the rights of any tenants, lessees and licensees of the
Property, and the failure to make any such tenants, lessees or licensees parties
to any such foreclosure proceedings and to foreclose their rights will not be,
nor be asserted by Mortgagor to be a defense to any proceedings instituted by
Agent to collect the sums secured hereby.

2.13    Discontinuance of Proceedings and Restoration of the Parties. In case
Agent shall have proceeded to enforce any right, power or remedy under this
Instrument by foreclosure, entry or otherwise, and such proceedings shall have
been discontinued or abandoned for any reason, or shall have been determined
adversely to Agent, then and in every such case Mortgagor and Agent shall be
restored to their former positions and rights hereunder, and all rights, powers
and remedies of Agent shall continue as if no such proceeding had been taken.

2.14    Remedies Cumulative. No right, power or remedy conferred upon or
reserved to Agent by this Instrument is intended to be exclusive of any other
right, power or remedy, but each and every such right, power and remedy shall be
cumulative and concurrent and may be exercised against Mortgagor as Agent may
select and shall be in addition to any other right, power and remedy given
hereunder or now or hereafter existing at law or in equity or by statute.

2.15    Waiver.

(a)      No delay or omission of Agent, any Lender or any holder of the Hedge
Obligations to exercise any right, power or remedy accruing upon any Default or
Event of Default shall exhaust or impair any such right, power or remedy or
shall be construed to be a waiver of any such Default or Event of Default, or
acquiescence therein; and every right, power and remedy given by this Instrument
to Agent may be exercised from time to time and as often as may be deemed
expedient by Agent. No consent or waiver, expressed or implied, by Agent to or
of any Default or Event of Default by Mortgagor in the performance of the
obligations thereof

 

23



--------------------------------------------------------------------------------

hereunder shall be deemed or construed to be a consent or waiver to or of any
other Default or Event of Default in the performance of the same or any other
obligations of Mortgagor hereunder. Failure on the part of Agent, the Lenders or
any holder of the Hedge Obligations to complain of any act or failure to act or
to declare a Default or Event of Default, irrespective of how long such failure
continues, shall not constitute a waiver by Agent, any Lender or any holder of
the Hedge Obligations of its rights hereunder or impair any rights, powers or
remedies consequent on any Default or Event of Default by Mortgagor.

(b)      If Lenders or Agent on behalf of the Lenders, or any holder of the
Hedge Obligations (i) grant forbearance or an extension of time for the payment
of any sums secured hereby; (ii) take other or additional security for the
payment of any sums secured hereby; (iii) waive or do not exercise any right
granted herein or in the Note, the Credit Agreement, any other Loan Document or
any Hedge Document; (iv) release any part of the Property from the lien of this
Instrument or otherwise change any of the terms, covenants, conditions or
agreements of the Note, this Instrument, any other Loan Document or any Hedge
Document; (v) consent to the filing of any map, plat or replat affecting the
Property; (vi) consent to the granting of any easement or other right affecting
the Property; or (vii) make or consent to any agreement subordinating the lien
hereof, any such act or omission shall not release, discharge, modify, change or
affect the original liability under the Note, the Credit Agreement, the
Guaranty, this Instrument or any other obligation of Mortgagor, or any
subsequent purchaser of the Property or any part thereof, or any maker,
co-signer, endorser, surety or guarantor; nor shall any such act or omission
preclude Agent from exercising any right, power or privilege herein granted or
intended to be granted in the event of any Default then made or of any
subsequent Default; nor, except as otherwise expressly provided in an instrument
or instruments executed by Agent, shall the lien of this Instrument be altered
thereby. In the event of the sale or transfer by operation of law or otherwise
of all or any part of the Property, Agent, without notice, is hereby authorized
and empowered to deal with any such vendee or transferee with reference to the
Property or the Secured Obligations secured hereby, or with reference to any of
the terms, covenants, conditions or agreements hereof, as fully and to the same
extent as it might deal with the original parties hereto and without in any way
releasing or discharging any liabilities, obligations or undertakings.

2.16    Suits to Protect the Property. Agent shall have power (a) to institute
and maintain such suits and proceedings as it may deem expedient to prevent any
impairment of the Property by any acts which may be unlawful or in violation of
this Instrument, (b) to preserve or protect its interest in the Property and in
the rents, issues, profits and revenues arising therefrom, and (c) to restrain
the enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid, if
the enforcement of or compliance with such enactment, rule or order would impair
the security hereunder or be prejudicial to the interest of Lenders or the
holders of the Hedge Obligations.

2.17    Agent May File Proofs of Claim. In the case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition or
other proceedings affecting Mortgagor, its creditors or its property, Agent, to
the extent permitted by law, shall be entitled to file such proofs of claim and
other documents as may be necessary or advisable in order to have the claims of
Agent, Lenders and the holders of the Hedge Obligations allowed in such
proceedings for the entire amount due and payable by Mortgagor under this
Instrument at the date of the institution of such proceedings and for any
additional amount which may become due and payable by Mortgagor hereunder after
such date.

 

24



--------------------------------------------------------------------------------

2.18    WAIVER OF MORTGAGOR’S RIGHTS. BY EXECUTION OF THIS INSTRUMENT, MORTGAGOR
EXPRESSLY: (A) ACKNOWLEDGES THE RIGHT OF AGENT, THE LENDERS AND/OR THE HOLDERS
OF THE HEDGE OBLIGATIONS TO ACCELERATE THE SECURED OBLIGATIONS AND, TO THE
EXTENT PERMITTED BY LAW, THE POWER OF AGENT TO SELL THE PROPERTY BY NONJUDICIAL
FORECLOSURE UPON DEFAULT BY MORTGAGOR WITHOUT ANY JUDICIAL HEARING AND WITHOUT
ANY NOTICE OTHER THAN SUCH NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE
GIVEN UNDER THE PROVISIONS OF THIS INSTRUMENT OR BY LAW; (B) TO THE FULL EXTENT
PERMITTED BY LAW, WAIVES ANY AND ALL RIGHTS WHICH MORTGAGOR MAY HAVE UNDER THE
CONSTITUTION OF THE UNITED STATES (INCLUDING, WITHOUT LIMITATION, THE FIFTH AND
FOURTEENTH AMENDMENTS THEREOF), THE VARIOUS PROVISIONS OF THE CONSTITUTIONS FOR
THE SEVERAL STATES, OR BY REASON OF ANY OTHER APPLICABLE LAW, TO NOTICE AND TO
JUDICIAL HEARING PRIOR TO THE EXERCISE BY AGENT OF ANY RIGHT OR REMEDY HEREIN
PROVIDED TO AGENT, EXCEPT SUCH NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE
PROVIDED IN THIS INSTRUMENT OR BY APPLICABLE LAW; (C) ACKNOWLEDGES THAT
MORTGAGOR HAS READ THIS INSTRUMENT AND THE OTHER LOAN DOCUMENTS AND ANY AND ALL
QUESTIONS REGARDING THE LEGAL EFFECT OF THIS INSTRUMENT AND THE OTHER LOAN
DOCUMENTS AND THEIR PROVISIONS HAVE BEEN EXPLAINED FULLY TO MORTGAGOR AND
MORTGAGOR HAS CONSULTED WITH COUNSEL OF MORTGAGOR’S CHOICE PRIOR TO EXECUTING
THIS INSTRUMENT; AND (D) ACKNOWLEDGES THAT ALL WAIVERS OF THE AFORESAID RIGHTS
OF MORTGAGOR HAVE BEEN MADE KNOWINGLY, INTENTIONALLY AND WILLINGLY BY MORTGAGOR
AS PART OF A BARGAINED FOR LOAN TRANSACTION.

2.19    Claims Against Agent, Lenders and Holders of Hedge Obligations. No
action at law or in equity shall be commenced, or allegation made, or defense
raised, by Mortgagor against Agent, the Lenders or any holder of the Hedge
Obligations for any claim under or related to this Instrument, the Note, the
Credit Agreement, the Guaranty or any other instrument, document, transfer,
conveyance, assignment or loan agreement given by Mortgagor with respect to the
Secured Obligations secured hereby, or related to the conduct of the parties
thereunder, unless written notice of such claim, expressly setting forth the
particulars of the claim alleged by Mortgagor, shall have been given to Agent
within sixty (60) days from and after the initial awareness of Mortgagor of the
event, omission or circumstances forming the basis of Mortgagor for such claim.
Any failure by Mortgagor to timely provide such written notice to Agent shall
constitute a waiver by Mortgagor of such claim.

2.20    [Intentionally Omitted].

 

25



--------------------------------------------------------------------------------

2.21    Indemnification; Subrogation; Waiver of Offset.

(a)      Mortgagor shall indemnify, defend and hold Agent, the Lenders and the
holders of the Hedge Obligations harmless for, from and against any and all
liability, obligations, losses, damages, penalties, claims, actions, suits,
costs and expenses (including Agent’s reasonable attorneys’ fees, together with
reasonable appellate counsel fees, if any) of whatever kind or nature which may
be asserted against, imposed on or incurred by Agent, or the Lenders or the
holders of the Hedge Obligations in connection with the Secured Obligations,
this Instrument, the Property, or any part thereof, or the exercise by Agent of
any rights or remedies granted to it under this Instrument; provided, however,
that nothing herein shall be construed to obligate Mortgagor to indemnify,
defend and hold harmless Agent, the Lenders or the holders of the Hedge
Obligations for, from and against any and all liabilities, obligations, losses,
damages, penalties, claims, actions, suits, costs and expenses asserted against,
imposed on or incurred by Agent or a Lender by reason of such Person’s willful
misconduct or gross negligence if a judgment is entered against Agent, a Lender
or a holder of a Hedge Obligation by a court of competent jurisdiction after the
expiration of all applicable appeal periods.

(b)      If Agent, a Lender or a holder of a Hedge Obligation is made a party
defendant to any litigation or any claim is threatened or brought against Agent,
a Lender or a holder of a Hedge Obligation concerning the Secured Obligations,
this Instrument, the Property, or any part thereof, or any interest therein, or
the construction, maintenance, operation or occupancy or use thereof, then
Mortgagor shall indemnify, defend and hold such Person harmless for, from and
against all liability by reason of said litigation or claims, including
reasonable attorneys’ fees (together with reasonable appellate counsel fees, if
any) and expenses incurred by such Person in any such litigation or claim,
whether or not any such litigation or claim is prosecuted to judgment; provided,
however, that nothing in this Section 2.21(b) shall be construed to obligate
Mortgagor to indemnify, defend and hold harmless Agent, a Lender or a holder of
a Hedge Obligation for, from and against any and all liabilities or claims
imposed on or incurred by such Person by reason of such Person’s willful
misconduct or gross negligence if a judgment is entered against such Person by a
court of competent jurisdiction after expiration of all applicable appeal
periods. If Agent commences an action against Mortgagor to enforce any of the
terms hereof or to prosecute any breach by Mortgagor of any of the terms hereof
or to recover any sum secured hereby, Mortgagor shall pay to Agent its
reasonable attorneys’ fees (together with reasonable appellate counsel, fees, if
any) and expenses. The right to such attorneys’ fees (together with reasonable
appellate counsel fees, if any) and expenses shall be deemed to have accrued on
the commencement of such action, and shall be enforceable whether or not such
action is prosecuted to judgment. If Mortgagor breaches any term of this
Instrument, Agent may engage the services of an attorney or attorneys to protect
its rights hereunder, and in the event of such engagement following any breach
by Mortgagor, Mortgagor shall pay Agent reasonable attorneys’ fees (together
with reasonable appellate counsel fees, if any) and expenses incurred by Agent,
whether or not an action is actually commenced against Mortgagor by reason of
such breach. All references to “attorneys” in this Subsection and elsewhere in
this Instrument shall include without limitation any attorney or law firm
engaged by Agent and Agent’s in-house counsel, and all references to “fees and
expenses” in this Subsection and elsewhere in this Instrument shall include
without limitation any fees of such attorney or law firm and any allocation
charges and allocation costs of Agent’s in-house counsel.

 

26



--------------------------------------------------------------------------------

(c)      A waiver of subrogation shall be obtained by Mortgagor from its
insurance carrier and, consequently, Mortgagor waives any and all right to claim
or recover against Agent, the Lenders, the holders of the Hedge Obligations and
each of their respective officers, employees, agents and representatives, for
loss of or damage to Mortgagor, the Property, Mortgagor’s property or the
property of others under Mortgagor’s control from any cause insured against or
required to be insured against by the provisions of this Instrument.

(d)      ALL SUMS PAYABLE BY MORTGAGOR HEREUNDER SHALL BE PAID WITHOUT NOTICE
(EXCEPT AS MAY OTHERWISE BE PROVIDED HEREIN), DEMAND, COUNTERCLAIM, SETOFF,
DEDUCTION OR DEFENSE AND WITHOUT ABATEMENT, SUSPENSION, DEFERMENT, DIMINUTION OR
REDUCTION, AND THE SECURED OBLIGATIONS AND LIABILITIES OF MORTGAGOR HEREUNDER
SHALL IN NO WAY BE RELEASED, DISCHARGED OR OTHERWISE AFFECTED BY REASON OF:
(I) ANY DAMAGE TO OR DESTRUCTION OF OR ANY CONDEMNATION OR SIMILAR TAKING OF THE
PROPERTY OR ANY PART THEREOF; (II) ANY RESTRICTION OR PREVENTION OF OR
INTERFERENCE WITH ANY USE OF THE PROPERTY OR ANY PART THEREOF; (III) ANY TITLE
DEFECT OR ENCUMBRANCE OR ANY EVICTION FROM THE LAND OR THE IMPROVEMENTS ON THE
LAND OR ANY PART THEREOF BY TITLE PARAMOUNT OR OTHERWISE; (IV) ANY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, COMPOSITION, ADJUSTMENT, DISSOLUTION, LIQUIDATION,
OR OTHER LIKE PROCEEDING RELATING TO AGENT, THE LENDERS OR ANY HOLDER OF THE
HEDGE OBLIGATIONS, OR ANY ACTION TAKEN WITH RESPECT TO THIS INSTRUMENT BY AGENT
OR BY ANY RECEIVER OF AGENT, OR BY ANY COURT, IN SUCH PROCEEDING; (V) ANY CLAIM
WHICH MORTGAGOR HAS, OR MIGHT HAVE, AGAINST AGENT, THE LENDERS OR ANY HOLDER OF
THE HEDGE OBLIGATIONS; (VI) ANY DEFAULT OR FAILURE ON THE PART OF AGENT, THE
LENDERS OR ANY HOLDER OF THE HEDGE OBLIGATIONS TO PERFORM OR COMPLY WITH ANY OF
THE TERMS HEREOF OR OF ANY OTHER AGREEMENT WITH MORTGAGOR; OR (VII) ANY OTHER
OCCURRENCE WHATSOEVER, WHETHER SIMILAR OR DISSIMILAR TO THE FOREGOING, WHETHER
OR NOT MORTGAGOR SHALL HAVE NOTICE OR KNOWLEDGE OF ANY OF THE FOREGOING.
MORTGAGOR WAIVES ALL RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE OR OTHERWISE
TO ANY ABATEMENT, SUSPENSION, DEFERMENT, DIMINUTION, OR REDUCTION OF ANY SUM
SECURED HEREBY AND PAYABLE BY MORTGAGOR.

2.22    Revolving Credit/Future Advance. This Instrument secures Secured
Obligations which may provide for a variable rate of interest as well as
revolving credit advances and other future advances, whether such advances are
obligatory or otherwise. In accordance with Article 3298 of the Louisiana Civil
Code and Louisiana Revised Statutes 9:4401 and any successor or replacement
statute, and as to all Secured Obligations, present and future, secured by this
Instrument, notwithstanding the nature of such obligations or the date they
arise, this Instrument has effect between the parties from the time this
instrument is executed, and as to third persons from the time this Instrument is
filed for registry. Advances under the Note are subject to the terms and
provisions of the Credit Agreement and the other Security Documents. Mortgagor
acknowledges that the Secured Obligations may increase or decrease from time to
time and that if the outstanding balance of the Secured Obligations is ever
repaid to zero the security title and security interest created by this
Instrument shall not be deemed released or extinguished by operation of law or
implied intent of the parties. This Instrument shall remain in full force and

 

27



--------------------------------------------------------------------------------

effect as to any further advances under the Credit Agreement made after any such
zero balance until the Secured Obligations are paid in full, all agreements to
make further advances or issue letters of credit have been terminated and this
Instrument has been canceled of record. Mortgagor waives the operation of any
applicable statutes, case law or regulation having a contrary effect.

ARTICLE 3

3.01    Successors and Assigns. This Instrument shall inure to the benefit of
and be binding upon Mortgagor and Agent and their respective heirs, executors,
legal representatives, successors and assigns. Whenever a reference is made in
this Instrument to Mortgagor or Agent such reference shall be deemed to include
a reference to the heirs, executors, legal representatives, successors and
assigns of Mortgagor or Agent.

3.02    Terminology. All personal pronouns used in this Instrument whether used
in the masculine, feminine or neuter gender, shall include all other genders;
the singular shall include the plural, and vice versa. Titles and Articles are
for convenience only and neither limit nor amplify the provisions of this
Instrument itself, and all references herein to Articles, Sections or
subsections thereof, shall refer to the corresponding Articles, Sections or
subsections thereof, of this Instrument unless specific reference is made to
such Articles, Sections or subsections thereof of another document or
instrument.

3.03    Severability. If any provision of this Instrument or the application
thereof to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Instrument and the application of such provisions
to other persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.

3.04    Applicable Law. This Instrument will be governed by the substantive laws
of the State of Louisiana, without giving effect to its principles of choice of
law or conflicts of law (except with respect to choice of law or conflicts of
law provisions of its Uniform Commercial Code), and the laws of the United
States applicable to transactions in the State of Louisiana. Should any
obligation or remedy under this Instrument be invalid or unenforceable pursuant
to the laws provided herein to govern, the laws of any other state referred to
herein or of another state whose laws can validate and apply thereto shall
govern.

3.05    Notices. Except as otherwise provided herein, any notice or other
communication required hereunder shall be in writing, and shall be deemed to
have been validly served, given or delivered if given and delivered as provided
in the Guaranty if given to Mortgagor or as provided in the Credit Agreement if
given to Agent.

3.06    Conflict with Credit Agreement Provisions. Mortgagor hereby acknowledges
and agrees that, in the event of any conflict between the terms hereof and the
terms of the Credit Agreement, the terms of the Credit Agreement shall control.

3.07    Assignment. This Instrument is assignable by Agent, and any assignment
hereof by Agent shall operate to vest in the assignee all rights and powers
herein conferred upon and granted to Agent.

 

28



--------------------------------------------------------------------------------

3.08    Time of the Essence. Time is of the essence with respect to each and
every covenant, agreement and obligation of Mortgagor under this Instrument, and
any and all other instruments now or hereafter evidencing, securing or otherwise
relating to the Secured Obligations.

3.09    Mortgagor. Unless the context clearly indicates otherwise, as used in
this Instrument, “Mortgagor” means the mortgagors named in recitals hereof or
any of them. The obligations of Mortgagor hereunder shall be joint and several.
If any Mortgagor, or any signatory who signs on behalf of any Mortgagor, is a
corporation, partnership or other legal entity, Mortgagor and any such
signatory, and the person or persons signing for it, represent and warrant to
Agent that this instrument is executed, acknowledged and delivered by
Mortgagor’s duly authorized representatives.

3.10    Place of Payment; Forum; Waiver of Jury Trial. All Secured Obligations
which may be owing hereunder at any time by Borrower or Mortgagor shall be
payable at the place designated in the Credit Agreement (or if no such
designation is made, at the address of Agent indicated at the end of this
Instrument). Mortgagor hereby irrevocably submits generally and unconditionally
for itself and in respect of its property to the non-exclusive jurisdiction of
any state court, or any United States federal court, sitting in the county in
which the Secured Obligations are payable, and to the non-exclusive jurisdiction
of any state court or any United States federal court sitting in the state in
which any of the Property is located, over any suit, action or proceeding
arising out of or relating to this Instrument or the Secured Obligations.
Mortgagor hereby irrevocably waives, to the fullest extent permitted by law, any
objection that Mortgagor may now or hereafter have to the laying of venue in any
such court and any claim that any such court is an inconvenient forum. Mortgagor
hereby agrees and consents that, in addition to any methods of service of
process provided for under applicable law, all service of process in any such
suit, action or proceeding may be made by certified or registered mail, return
receipt requested, directed to Mortgagor at its address stated in the first
paragraph of this Instrument, or at a subsequent address of Mortgagor of which
Agent received actual notice from Mortgagor in accordance with the Credit
Agreement, and service so made shall be completed five (5) days after the same
shall have been so mailed. Nothing herein shall affect the right of Agent to
serve process in any manner permitted by law or limit the right of Agent to
bring proceedings against Mortgagor in any other court or jurisdiction. TO THE
FULLEST EXTENT PERMITTED BY LAW, MORTGAGOR WAIVES THE RIGHT TO TRIAL BY JURY IN
CONNECTION WITH ANY ACTION, SUIT OR OTHER PROCEEDING ARISING OUT OF OR RELATING
TO THIS INSTRUMENT OR ANY OTHER LOAN DOCUMENT.

3.11    No Waiver of Remedies. Agent may resort to any remedies and the security
given by the Guaranty, this Instrument or the other Loan Documents in whole or
in part, and in such portions and in such order as determined by Agent’s sole
discretion. No such action shall in any way be considered a waiver of any
rights, benefits or remedies evidenced or provided by the Guaranty, this
Instrument or any of the other Loan Documents. The failure of Agent to exercise
any right, remedy or option provided in the Guaranty, this Instrument or any of
the other Loan Documents shall not be deemed a waiver of such right, remedy or
option or of any covenant or obligation secured by the Guaranty, this Instrument
or the other Loan Documents. No acceptance by Agent of any payment after the
occurrence of any Event of Default and no payment by Agent of any obligation for
which Mortgagor is liable hereunder shall be deemed to

 

29



--------------------------------------------------------------------------------

waive or cure any Event of Default with respect to Mortgagor’s liability to pay
such obligation. No sale of all or any portion of the Property, no forbearance
on the part of Agent, and no extension of time for the payment of the whole or
any portion of the Secured Obligations or any other indulgence given by Agent to
Mortgagor, shall operate to release or in any manner affect the interest of
Agent, any Lender or any holder of the Hedge Obligations in the remaining
Property or the liability of Mortgagor to pay the Secured Obligations or the
liability of Mortgagor under the Guaranty. No waiver by Agent shall be effective
unless it is in writing and then only to the extent specifically stated. All
costs and expenses of Agent and Lenders in exercising their rights and remedies
under this Instrument (including reasonable attorneys’ fees and disbursements to
the extent permitted by law), shall be paid by Mortgagor immediately upon notice
from Agent, and such costs and expenses shall constitute a portion of the
Secured Obligations and shall be secured by this Instrument. The interests and
rights of Agent, any Lender or any holder of the Hedge Obligations under the
Guaranty, this Instrument or in any of the other Loan Documents shall not be
impaired by any indulgence, including (i) any renewal, extension or modification
which Agent or any Lender may grant with respect to any of the Secured
Obligations, (ii) any surrender, compromise, release, renewal, extension,
exchange or substitution which Agent, any Lender or any holder of the Hedge
Obligations may grant with respect to the Property or any portion thereof; or
(iii) any release or indulgence granted to any maker, endorser, guarantor or
surety of any of the Secured Obligations.

3.12    No Paraph. Mortgagor acknowledges that no note or other evidence of
Secured Obligations has been paraphed for identification with this Instrument.

3.13    Acceptance. The acceptance of this Instrument by Agent and the consent
by Agent to the terms and conditions of this Instrument are presumed and, under
the provisions of Louisiana Civil Code article 3289, Agent has not been required
to sign this Mortgage.

3.14    Certificates. Mortgagor and Agent waive the production of mortgage,
conveyance, tax research and other certificates and relieve and release me,
Notary, from all responsibility and liability in connection therewith.

3.15    Reliance. Notwithstanding any reference herein to the Credit Agreement
or any Loan Document, no third party shall be obligated to inquire as to whether
any term or condition set forth therein has occurred but shall be entitled to
rely upon the certificate of the Agent as to all events, including but not
limited to the occurrence of an Event of Default and the right of the Agent to
enforce this Instrument.

ARTICLE 4– COMPLIANCE WITH CREDIT AGREEMENT

4.01    Representations and Warranties. In addition to the representations and
warranties made by Mortgagor herein, Mortgagor hereby makes to the Agent and the
Lenders the representations and warranties set forth in the Credit Agreement
applicable to it, as if it were a party thereto, including, without limitation,
those contained in the following sections: Sections 6.1(c) and (d), 6.2, 6.6,
6.7, 6.8, 6.9, 6.10, 6.12, 6.14, 6.15, 6.16, 6.17, 6.20, 6.23, 6.25, 6.26, 6.27,
6.28, 6.29, 6.30 and 6.32.

 

30



--------------------------------------------------------------------------------

4.02    Covenants and Agreements. The Mortgagor covenants and agrees that so
long as any Loan, Note or Letter of Credit is outstanding that Mortgagor shall
comply with all of the covenants and agreements set forth in the Credit
Agreement applicable to it, as if it were a party thereto, including, without
limitation, those contained in the following sections: Sections 7.2, 7.3,
7.4(e), 7.5(a), (b), (c), and (d), 7.6, 7.7 (to the extent required by
Section 1.05 hereof), 7.8, 7.9, 7.10, 7.11, 7.12, 7.13, 7.14, 7.16, 7.19, 8.1,
8.2, 8.3, 8.4, 8.5, 8.6, 8.8, 8.10, 8.12, 8.13, 8.14, 8.15, 18.9, 21, and 25.
For purposes of Sections 7.5(a), (b), (c) and (d) of the Credit Agreement,
notice given to Agent by Borrower shall satisfy any requirement that Mortgagor
deliver notice under the relevant section.

ARTICLE 5 – LEASEHOLD MORTGAGE PROVISIONS

5.01    Status of Ground Lease. Mortgagor hereby warrants and represents as
follows: (i) the Ground Lease constitutes the sole agreement between Mortgagor
and the Lessor with respect to the Leased Premises and is in full force and
effect in accordance with its terms, covenants and conditions, unmodified by any
writing or otherwise; (ii) that the Ground Lease is a valid and subsisting lease
of the Leased Premises and other property leased pursuant to the Ground Lease;
(iii) all rent, additional rent and other charges reserved therein have been
paid to the extent they are payable to the date hereof; (iv) Mortgagor enjoys
the quiet and peaceful possession of the Leased Premises demised by the Ground
Lease, subject to the terms thereof; (v) neither Mortgagor nor, to Mortgagor’s
knowledge, the Lessor is in default under any of the terms of the Ground Lease
and, to Mortgagor’s knowledge, there are no circumstances which, with the
passage of time or the giving of notice or both, would constitute a default or
event of default thereunder; (vi) there are no encumbrances of the Ground Lease
except as set forth on Exhibit B hereto and (v) that a true and correct copy of
the Ground Lease has been delivered by Mortgagor to Agent.

5.02    Continuation of Ground Lease. Mortgagor shall not, except with the prior
written consent of Agent, (i) cancel, terminate, or surrender the Ground Lease,
or consent to, acquiesce in or accept any cancellation, rejection or termination
thereof, or permit any condition or event to exist which would terminate or
cancel the same or permit such termination or cancellation, or (ii) consent or
fail to object to any attempt by Lessor to sell or transfer its interest in the
Land and the Improvements free and clear of the Ground Lease, or (iii) amend,
modify or otherwise change any term, covenant or condition of the Ground Lease,
or (iv) take any action in connection with the Ground Lease which would have the
effect of materially impairing the value of Mortgagor’s interest thereunder or
of the Leased Premises, or of materially impairing the interest of Agent or
Lenders therein, or (v) waive, excuse or discharge any of the material
obligations and agreements of any other party under the Ground Lease, or
subordinate or consent to the subordination of the Ground Lease to any mortgage
or deed of trust on any party’s interest in the property demised by the Ground
Lease or consent to any restriction, covenant or agreement affecting the
leasehold estate created by the Ground Lease, or (vi) further assign, transfer,
convey, pledge, encumber or permit the encumbrance of its interest under the
Ground Lease. Any attempt on the part of Mortgagor to exercise any of the
forgoing rights without such written consent of Agent shall be null and void and
of no effect.

 

31



--------------------------------------------------------------------------------

5.03    Assignment of Rights under Ground Lease. As further security for the
payment of the Secured Obligations and for the performance of the covenants
contained in this Instrument, Mortgagor hereby assigns to Agent, on behalf of
the Lenders, all of its rights, privileges and prerogatives to terminate,
subordinate, cancel, modify, change, supplement, alter, amend, renew, consent or
object to any attempted transfer of Lessor’s interest in the Land and the
Improvements free and clear of the Ground Lease, extend or give consents or
approvals under the Ground Lease (including, without limitation, the right to
elect to accede to any rejection of the Ground Lease in any bankruptcy
proceeding of the landlord thereunder), either orally, by course of conduct or
in writing, and any such termination, subordination, cancellation, modification,
change, supplement, alteration, amendment, extension, consent or approval of or
under the Ground Lease by the Mortgagor, without the prior written consent
thereto by Agent, shall be void and of no force and effect. Provided that no
Event of Default has occurred and is continuing, Mortgagor shall be permitted to
exercise its rights, privileges and prerogatives to renew or extend the Ground
Lease to the extent otherwise permitted hereunder.

5.04    Delivery of Notices. Mortgagor shall furnish to Agent such information
and evidence as Agent may reasonably require concerning the due observance,
performance and compliance with the terms, covenants and provisions, of the
Ground Lease including, but not limited to, any evidence of efforts to cure any
default during any applicable grace period under the Ground Lease. If, pursuant
to the Ground Lease, the Lessor shall deliver to Agent a copy of any written
notice of default or event of default given to Mortgagor, such notice shall
constitute full authority and protection to Agent for any action taken or
omitted to be taken by Agent in good faith in reliance thereon to cure such
default (and any such cure shall not constitute the curing of any Default or
Event of Default under this Instrument).

5.05    Performance of Ground Lease by Mortgagor. Mortgagor will pay or cause to
be paid all rent and other charges required under the Ground Lease as and when
the same are due (without allowance for any cure or grace periods) and Mortgagor
will keep, observe and perform, or cause to be kept, observed and performed, all
of the other terms, covenants, provisions and agreements of the Ground Lease on
the part of the lessee thereunder to be kept, observed and performed (without
allowance for any cure or grace periods). Mortgagor will enforce the obligations
of the Lessor under the Ground Lease to the end that Mortgagor may enjoy all of
the rights granted to it under the Ground Lease.

5.06    Cure. In the event of any default in the observance or performance of
any of the terms, covenants or conditions to be observed or performed under the
Ground Lease, Agent may, at its option, cause the default or defaults to be
remedied and otherwise exercise any and all of the rights of the Mortgagor under
the Ground Lease in the name of and on behalf of Mortgagor. Agent shall promptly
provide to Mortgagor notice of any such action taken by Agent, but Agent’s right
to take any such action shall not be conditioned upon giving any such notice.
For the purposes of curing any breach of Mortgagor’s covenants contained in this
section, or in order to cure any failure of compliance, default or event of
default referred to in this section, or effecting, in whole or in part, any such
cure, Agent may do (but shall be under no obligation to do) any act or execute
any document in the name of Mortgagor or as its attorney-in-fact and, to
facilitate this right of Mortgagor, Mortgagor hereby irrevocably appoints Agent,
with full power of substitution, its true and lawful attorney-in-fact in its
name or otherwise to do any and all acts and to execute any and all documents
which may be necessary or in the opinion of Agent

 

32



--------------------------------------------------------------------------------

desirable to effect any such cure, or preserve any rights of the Mortgagor
under, or to effect compliance in whole or in part with, the Ground Lease, and
Agent and any person designated by Agent are hereby granted the right to enter
upon the Property at any time and from time to time for the purpose of taking
such action; and any and all payments made and costs incurred by Agent in
connection therewith, including reasonable attorneys’ fees, shall be secured by
this Instrument and, upon demand, shall be repaid by Mortgagor to Lenders with
interest thereon at the Default Rate. Mortgagor hereby expressly agrees that any
“Event of Default” under the Ground Lease shall constitute and be deemed to be
an Event of Default under this Instrument, which shall not be subject to notice
or right to cure prior to becoming an “Event of Default” hereunder.

5.07    No Merger. So long as the Secured Obligations shall remain unpaid,
unless Agent shall otherwise give its written consent, the fee title (full
ownership in the Land) and the leasehold estate in the property demised by the
Ground Lease (rights of lessee in the lease of the immovable) shall not merge
but shall always be kept separate and distinct, notwithstanding the union of
said estates in the Lessor, Lenders, Mortgagor, or any third party, whether by
purchase or otherwise. Mortgagor agrees that it will not acquire full ownership
of the Land without giving Agent sixty (60) days prior notice and executing such
amendments of this Instrument or such additional mortgages as may be required in
Agent’s reasonable determination in order to insure this Instrument or such
additional mortgage as a first and prior lien upon the full ownership of the
Land. In case Mortgagor acquires the fee title (full ownership) or any other
estate, title or interest in the property demised by the Ground Lease, this
Instrument shall automatically attach to and cover and be a lien upon the fee
title (full ownership) or such other estate so acquired, and such fee title
(full ownership) or other estate shall, without further assignment, mortgage or
conveyance, become and be subject to the lien of and covered by this Instrument.
Mortgagor agrees to execute all instruments and documents which Agent may
reasonably require to ratify, confirm and further evidence Agent’s lien and
security title on the acquired estate, title or interest in respect of the
Mortgagor and to deliver an endorsement to the title policy for the Land
insuring this Instrument as a first priority lien on Mortgagor’s fee simple
title to (full ownership of) the Land without additional exception. Furthermore,
the Mortgagor hereby appoints Agent its true and lawful attorney in fact to
execute and deliver all such instruments and documents in the name and on behalf
of the Mortgagor. This power, being coupled with an interest, shall be
irrevocable as long as the Secured Obligations remain outstanding.

5.08    No Release. No release or forbearance of any of Mortgagor’s obligations
under the Ground Lease, pursuant to the Ground Lease, or otherwise, shall
release Mortgagor from any of its obligations under this Instrument, including
its obligation with respect to the payment of rent as provided for in the Ground
Lease and the performance of all of the terms, provisions, covenants, conditions
and agreements contained in the Ground Lease, to be kept, performed and complied
with by the tenant therein.

5.09    Elections. Mortgagor shall not make any election or give any consent or
approval (other than the exercise of a renewal right or extension right pursuant
to Section 5.11 below) for which a right to do so is conferred upon Mortgagor as
lessee under the Ground Lease without Agent’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed. All such
rights, together with the right of termination, cancellation, modification,
change, supplement, alteration or amendment of the Ground Lease, all of which
have been assigned for collateral purposes to Agent, shall vest in and be
exercisable solely by Agent.

 

33



--------------------------------------------------------------------------------

5.10    Arbitration Proceedings. Mortgagor will give Agent prompt written notice
of the commencement of any arbitration, mediation, accounting or appraisal
proceeding under and pursuant to the provisions of the Ground Lease. Agent shall
have the right to intervene and participate in any such proceeding and Mortgagor
shall confer with Agent to the extent which Agent deems reasonably necessary for
the protection of Agent. Upon the written request of Agent, Mortgagor will
exercise all rights of arbitration, mediation, accounting or appraisal conferred
upon it by the Ground Lease. Mortgagor shall select an arbitrator, mediator,
accountant or appraiser who is approved in writing by Agent, provided, however,
that if at the time any such proceeding shall be commenced, Mortgagor shall be
in default in the performance or observance of any covenant, condition or other
requirement of the Ground Lease, or an Event of Default exists under this
Instrument, on the part of Mortgagor to be performed or observed, or Mortgagor
fails to select such Person in accordance with the terms of the Ground Lease,
Agent shall have, and is hereby granted, the sole and exclusive right to
designate and appoint on behalf of Mortgagor the arbitrator, mediator,
accountant or appraiser in such proceeding.

5.11    Exercise of Options. Mortgagor may exercise any right to renew or extend
the term of the Ground Lease contained therein without the prior written consent
of Agent. Mortgagor shall give Agent simultaneous written notice of the exercise
of such option or right to renew or extend, together with a copy of the
instrument given to the lessor under the Ground Lease exercising such option or
right, and, thereafter, shall promptly deliver to Agent a copy of any
acknowledgment by the lessor under such Ground Lease with respect to the
exercise of such option or right. If such option or right has not been exercised
as aforesaid, then not more than one hundred eighty (180) and not less than one
hundred fifty (150) days before the right of Mortgagor to exercise any option or
right to renew or extend the term of the Ground Lease shall expire, Mortgagor
shall give Agent written notice specifying the date, term and manner for which
such option or renewal is to be exercised. Within fifteen (15) business days of
written demand by Agent, Mortgagor shall exercise any such option or renewal
which is necessary to extend the term of the Ground Lease beyond the term of
this Instrument or to comply with any law affecting Mortgagor or Agent or which
is necessary, in Agent’s reasonable judgment, to preserve the value of the
security intended to be afforded by this Instrument. Mortgagor shall promptly
provide evidence of such exercise of such option or right to Agent’s reasonable
satisfaction. In the event that Mortgagor fails to so exercise any such option
or right or in the event of any default hereunder which is continuing beyond the
applicable cure periods, Mortgagor hereby agrees and grants to Agent all right
and authority to exercise such option in the name of Mortgagor or in its own
name. Notwithstanding anything herein to the contrary, Mortgagor shall not
exercise any purchase options, rights of first offer or rights of first refusal
in the Ground Lease without the prior written consent of Agent, which consent
shall not be unreasonably withheld, conditioned or delayed including, without
limitation, delivery of a mortgage on the fee interest (full ownership). Nothing
contained herein shall affect or limit any rights of Agent granted under the
Ground Lease.

 

34



--------------------------------------------------------------------------------

5.12    Bankruptcy.

(a)      The lien of this Instrument shall attach to all of Mortgagor’s rights
and remedies at any time arising under or pursuant to Subsection 365(h) of the
Bankruptcy Code, 11 U.S.C. § 365(h), including, without limitation, all of
Mortgagor’s rights to remain in possession of the Property. In the event that
the Lessor should become subject to any bankruptcy proceedings, Mortgagor shall
not accept any rejection by such Person or trustee on behalf of such Person in
bankruptcy as terminating the Ground Lease, but, instead, shall remain in
possession of the premises leased pursuant to the Ground Lease to the full
extent permitted by law. Without limiting the foregoing, no such acceptance of
any rejection of the Ground Lease or treatment of the Ground Lease as terminated
by Mortgagor shall be effective unless consented to in writing by Agent.

(b)      Mortgagor shall not, without Agent’s prior written consent, elect to
treat the Ground Lease as terminated under Subsection 365(h)(1) of the
Bankruptcy Code, 11 U.S.C. § 365(h)(1). Any such election made without Agent’s
consent shall be void. If the Ground Lease is rejected in any case, proceeding
or other action commenced by or against the Lessor (or any person or party
constituting or having an interest in the Ground Lease) under the Bankruptcy
Code or any comparable federal or state statute or law, (i) Mortgagor, promptly
after obtaining notice thereof, shall give written notice thereof to Agent, and
(ii) this Instrument and all the liens, terms, covenants and conditions of this
Instrument shall extend to and cover Mortgagor’s possessory rights under
Subsection 365(h) of the Bankruptcy Code (including all renewal and extension
rights) and to any offsets and claim for damages due to Lessor’s rejection of
the Ground Lease. In addition, Mortgagor hereby collaterally assigns to Agent,
Mortgagor’s rights to remain in possession of the premises demised under the
Ground Lease and to offset rents under the Ground Lease under Subsections
365(h)(1)(A)(ii) and 365(h)(1)(B) of the Bankruptcy Code in the event any case,
proceeding or other action is commenced by or against the Lessor under the
Bankruptcy Code or any comparable federal or state statute or law. Mortgagor
hereby assigns to Agent Mortgagor’s right under Subsection 365(d)(4)(B) to seek
an extension of the 120-day period within which Mortgagor must accept or reject
the Ground Lease under Subsection 365(d)(4)(A) of the Bankruptcy Code or any
comparable federal or state statute or law with respect to any case, proceeding
or other action commenced by or against Mortgagor under the Bankruptcy Code or
comparable federal or state statute or law. Furthermore, if Mortgagor shall
desire to reject the Ground Lease under the Bankruptcy Code or any comparable
federal or state statute or law, Mortgagor shall, at Agent’s request, assign its
interest in the Ground Lease to Agent in lieu of rejecting the Ground Lease as
described above, upon receipt by Mortgagor of written notice from Agent of such
request together with the agreement of Agent to cure any existing defaults of
Mortgagor under the Ground Lease to the extent required thereunder. Mortgagor
hereby waives, for the benefit of Agent, its successors and assigns only, and
not enforceable by anyone else, the provisions of Section 365 of the Bankruptcy
Code or of any other creditors rights law which gives or purports to give
Mortgagor any right of election to terminate the Ground Lease, to acquiesce in
the termination of the Ground Lease or to surrender possession of the Property
in the event of any bankruptcy or other debtor relief proceeding of Mortgagor or
any other Person including, without limitation, Lessor.

(c)      In the event Lessor, as debtor in possession, or a trustee for Lessor,
attempts to transfer its interest in the Land and the Improvements free and
clear of the Ground Lease pursuant to Section 363 of the Bankruptcy Code or
pursuant to any other creditors rights law, Mortgagor shall not consent,
acquiesce or fail to object to such attempted transfer. Any

 

35



--------------------------------------------------------------------------------

such consent, acquiescence or failure to object shall be null and void. In any
event, Mortgagor hereby waives, for the benefit of Agent, its successors and
assigns only, and not enforceable by anyone else, the provisions of Section 363
of the Bankruptcy Code or of any other creditors rights law which gives or
purports to give Mortgagor or Lessor any right to consent to or acquiesce in the
transfer of the Lessor’s interest in the Land and the Improvements free and
clear of the Ground Lease, to acquiesce in the termination of the Ground Lease
or to surrender possession of the Property in the event of any bankruptcy or
other debtor relief proceeding of Lessor or any other Person.

(d)      Mortgagor hereby unconditionally assigns, transfers and sets over to
Agent all of Mortgagor’s claims and rights to offsets and the payment of damages
arising from any rejection of the Ground Lease by Lessor or any other fee owner
or owner of full ownership of the Property under the Bankruptcy Code. Agent
shall have the right to proceed in its own name or in the name of Mortgagor in
respect of any offsets, claim, suit, action or proceeding relating to the
rejection of the Ground Lease, including, without limitation, the right to file
and prosecute, either in its own name or in the name of Mortgagor, any proofs of
claim, complaints, motions, applications, notices and other documents, in any
case in respect to the Lessor or any fee owner or owner of full ownership under
the Bankruptcy Code. This assignment constitutes a present, irrevocable and
unconditional assignment of the foregoing offsets, claims, rights and remedies,
and shall continue in effect until all of the Secured Obligations have been
satisfied and discharged in full. Any amounts received by Agent as damages
arising out of the rejection of the Ground Lease as aforesaid shall be applied
first to all costs and expenses of Agent (including, without limitation,
attorneys’ fees) incurred in connection with the exercise of any of its rights
or remedies under this Section and then in accordance with the provisions of the
Loan Documents. Mortgagor shall promptly make, execute, acknowledge and deliver,
in form and substance satisfactory to Agent, a UCC Financing Statement (Form UCC
1) and all such additional instruments, agreements and other documents, as may
at any time hereafter be required by Agent to effectuate and carry out the
assignment made pursuant to this Section and any other powers granted to Agent.

(e)      If pursuant to Subsection 365(h)(1)(B) of the Bankruptcy Code, 11
U.S.C. § 365(h)(1)(B), Mortgagor shall seek to offset against the rent reserved
in the Ground Lease the amount of any damages caused by the nonperformance by
the Lessor or any fee owner or owner of full ownership of any of their
obligations under the Ground Lease after the rejection by the Lessor or any fee
owner or owner of full ownership of the Ground Lease under the Bankruptcy Code,
Mortgagor shall, prior to effecting such offset, notify Agent in writing of its
intent to do so, setting forth the amounts proposed to be so offset and the
basis therefor. Agent shall have the right to object to all or any part of such
offset that, in the reasonable judgment of Agent, would constitute a breach of
the Ground Lease, and in the event of such objection, Mortgagor shall not effect
any offset of the amounts so objected to by Agent. Neither Agent’s failure to
object as aforesaid nor any objection relating to such offset shall constitute
an approval of any such offset by Agent.

(f)      If any action, proceeding, motion or notice shall be commenced or filed
in respect of the Lessor or any fee owner or owner of full ownership, the
Property or the Ground Lease in connection with any case under the Bankruptcy
Code, Agent shall have the option, exercisable upon written notice from Agent to
Mortgagor, to conduct and control any such

 

36



--------------------------------------------------------------------------------

litigation with counsel of Agent’s choice. Agent may proceed in its own name or
in the name of Mortgagor in connection with any such litigation, and Mortgagor
agrees to execute any and all powers, authorizations, consents or other
documents reasonably required by Agent in connection therewith. Mortgagor shall,
upon demand, pay to Agent all costs and expenses (including attorneys’ fees)
paid or incurred by Agent in connection with the prosecution or conduct of any
such proceedings. Any such costs or expenses not paid by Mortgagor as aforesaid
shall be secured by the lien of this Instrument and shall be added to the
principal amount of the indebtedness secured hereby. Mortgagor shall not
commence any action, suit, proceeding or case, or file any application or make
any motion (unless such motion is for the purpose of protecting the Ground Lease
and its value as security for the obligations secured by this Instrument), in
respect of the Ground Lease in any such case under the Bankruptcy Code without
the prior written consent of Agent, which consent shall not be unreasonably
withheld, conditioned or delayed.

(g)      Mortgagor shall, after obtaining knowledge thereof, promptly notify
Agent in writing of any filing by or against the Lessor or other fee owner or
owner of full ownership of a petition under the Bankruptcy Code. Mortgagor shall
promptly deliver to Agent, following receipt, copies of any and all notices,
summonses, pleadings, applications and other documents received by Mortgagor in
connection with any such petition and any proceedings relating thereto.

(h)      If there shall be filed by or against Mortgagor a petition under the
Bankruptcy Code and Mortgagor, as lessee under the Ground Lease, shall determine
to reject the Ground Lease pursuant to Section 365(a) of the Bankruptcy Code,
Mortgagor shall give Agent not less than thirty (30) days’ prior written notice
of the date on which Mortgagor shall apply to the Bankruptcy Court for authority
to reject the Ground Lease. Agent shall have the right, but not the obligation,
to serve upon Mortgagor within such thirty (30) day period a notice stating that
Agent demands that Mortgagor assume and assign the Ground Lease to Agent
pursuant to Section 365 of the Bankruptcy Code. If Agent shall serve upon
Mortgagor the notice described in the preceding sentence, Mortgagor shall not
seek to reject the Ground Lease and shall comply with the demand provided for in
the preceding sentence.

5.13    No Assumption. Notwithstanding anything to the contrary contained
herein, this Instrument shall constitute an assignment of the Ground Lease for
collateral purposes only and Agent shall have no liability or obligation
thereunder by reason of its acceptance of this Instrument.

5.14    New Lease. If the Ground Lease is canceled or terminated, and if Agent
or its nominee shall acquire an interest in any new lease of the property
demised thereby, Mortgagor shall have no right, title or interest in or to the
new lease or the leasehold estate created by such new lease.

5.15    Estoppel. Within twenty (20) days after written demand by Agent,
Mortgagor shall use commercially reasonable efforts to cause the Lessor deliver
an estoppel certificate in a form substantially similar to that estoppel
certificate being delivered by the Lessor to Agent on or around the date hereof,
among other things, setting forth (i) the name of the tenant thereunder,
(ii) that the Ground Lease has not been modified or, if it has been modified,
the date of each modification (together with copies of each such modification),
(iii) the basic rent payable under

 

37



--------------------------------------------------------------------------------

the Ground Lease, (iv) the date to which all rental charges have been paid by
the tenant under the Ground Lease, (v) whether there are any alleged defaults of
the tenant under the Ground Lease and, if there are, setting forth the nature
thereof in reasonable detail, and (vi) such other matters as may be reasonably
requested by Agent.

5.16    Liability. Agent shall be liable for the obligations of Mortgagor
arising under the Ground Lease for only that period of time which Agent has
acquired, by foreclosure or otherwise, and is holding all of the Mortgagor’s
right, title and interest therein.

5.17    Liens Upon Fee. In the event any lien or encumbrance, other than those
exceptions shown in the title policy in favor of Agent insuring the lien of this
Instrument, now or hereafter exists upon the fee title or full ownership title
of Lessor under the Ground Lease or the leasehold estate, Mortgagor will do or
cause to be done everything necessary to preserve and protect: (i) the leasehold
estate and rights of lessee under the Ground Lease, from loss by reason of sale
under or foreclosure of any such lien or encumbrance; and (ii) the title and
possession of the leasehold estate or rights of lessee under the Ground Lease so
that these presents shall be and continue to be a first and prior lien on all of
the Property, subject only to those exceptions shown in the title policy in
favor of Agent insuring the lien of this Instrument.

[SIGNATURES ON NEXT PAGE]

 

38



--------------------------------------------------------------------------------

THUS DONE AND PASSED on the 1st day of October, 2013, but dated for the
convenience of the parties as of the date first above written, in my presence
and in the presence of the undersigned competent witnesses who hereinto sign
their names with the said Mortgagor and me, Notary, after reading the whole.

 

MORTGAGOR: HC-3436 MASONIC DRIVE, LLC, a Delaware limited liability company
By:         Carter/Validus Operating Partnership, LP, a Delaware limited
partnership, its sole member   By:         Carter Validus Mission Critical REIT,
Inc., a Maryland corporation, its General Partner     By:    /s/ John E. Carter
    Name: John E. Carter     Title:   Chief Executive Officer

 

WITNESSES:

Signature: /s/ Lisa Collado Print Name: Lisa Collado Signature: /s/ Anatalia
Sanchez Print Name: Anatalia Sanchez

 

/s/ Demetra Elliott Notary Public Bar No./Notary No. EE062077 Printed
Name: Demetra Elliott

 

[SIGNATURE PAGE TO ACT OF MORTGAGE]



--------------------------------------------------------------------------------

Resolutions

The undersigned notary public hereby certifies that attached hereto are
certified resolutions of the sole member of HC-3436 Masonic Drive, LLC, attached
to this Act of Leasehold Mortgage, Security Agreement and Assignment of Leases
and Rents, dated effective as of October     , 2013, and passed before me this 1
day of October, 2013.

/s/ Demetra Elliott

Notary Public

Bar No./Notary No. EE062077

Printed Name: Demetra Elliott



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION

THAT CERTAIN 1.719 ACRE PIECE, PARCEL OR LOT OF GROUND, TOGETHER WITH ALL
IMPROVEMENTS THEREON, RIGHTS OF WAYS, AND PRIVILEGES THEREUNTO BELONGING BEING A
PORTION OF CHRISTUS HEALTH CENTRAL LOUISIANA INC. PROPERTIES, LYING ADJACENT TO
AND ADJOINING THE EASTERN SIDE OF LOTS 9 AND 10 OF CABRINI SUBDIVISION, SITUATED
IN SECTION 42, TOWNSHIP 4 NORTH RANGE 1 WEST, CITY OF ALEXANDRIA, RAPIDES
PARISH, LOUISIANA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHERNMOST CORNER OF LOT 9 OF CABRINI SUBDIVISION, SAID
POINT BEING A FOUND 1/2 INCH IRON ROD AND THE POINT OF BEGINNING; THENCE N
37°55’46” E A DISTANCE OF 267.26 FEET TO A FOUND 1/2 INCH IRON ROD; THENCE S
51°50’18” E A DISTANCE OF 280.64 FEET TO A FOUND 1/2 INCH IRON ROD; THENCE S
38°09’39” W A DISTANCE OF 267.26 FEET TO A SET 1/2 INCH IRON ROD; THENCE N
51°50’16” W A DISTANCE OF 279.56 FEET BACK TO THE POINT OF BEGINNING, SAID TRACT
CONTAINING 1.719 ACRES MORE OR LESS.

SUBJECT TO THE BENEFIT OF A 40’ SERVITUDE OF PASSAGE DESCRIBED AS FOLLOWS:

COMMENCING AT THE EASTERNMOST CORNER OF THE ABOVE DESCRIBED TRACT; THENCE S
38°09’39” W A DISTANCE OF 53.50 FEET TO THE POINT OF BEGINNING; THENCE S
51°50’29” E A DISTANCE OF 8.99 FEET; THENCE WITH A CURVE TURNING TO THE LEFT
WITH AN ARC LENGTH OF 37.00 FEET, WITH A RADIUS OF 60.00 FEET, WITH A CHORD
BEARING OF S 69°30’18” E, WITH A CHORD LENGTH OF 36.42 FEET; THENCE WITH A CURVE
TURNING TO THE RIGHT WITH AN ARC LENGTH OF 61.11 FEET, WITH A RADIUS OF 100.00
FEET, WITH A CHORD BEARING OF S 69°20’52” E, WITH A CHORD LENGTH OF 60.16 FEET;
THENCE S 51°50’29” E A DISTANCE OF 63.48 FEET; THENCE S 38°32’55” W A DISTANCE
OF 40.00 FEET; THENCE N 51°50’29” W A DISTANCE OF 63.21 FEET; THENCE WITH A
CURVE TURNING TO THE LEFT WITH AN ARC LENGTH OF 36.58 FEET, WITH A RADIUS OF
60.00 FEET, WITH A CHORD BEARING OF N 69°18’29” W, WITH A CHORD LENGTH OF 36.02
FEET; THENCE WITH A CURVE TURNING TO THE RIGHT WITH AN ARC LENGTH OF 61.53 FEET,
WITH A RADIUS OF 100.00 FEET, WITH A CHORD BEARING OF N 69°27’58” W, WITH A
CHORD LENGTH OF 60.56 FEET; THENCE N 51°50’29” W A DISTANCE OF 8.99 FEET; THENCE
N 38°09’39” E A DISTANCE OF 40.00 FEET BACK TO THE POINT OF BEGINNING; SAID
TRACT CONTAINING 0.157 ACRES MORE OR LESS. ALL PROPERTY DESCRIBED ABOVE BEING
MORE FULLY SHOWN ON THE CERTIFICATE OF SURVEY BY SMITH, FONTENOT & PHILLIPS,
LLC, JOB #S13-035, DATED APRIL 24, 2013, REVISED JULY 25, 2013.

 

 

EXHIBIT “A” - PAGE 1



--------------------------------------------------------------------------------

EXHIBIT “B”

Permitted Encumbrances

Permitted Encumbrances are such matters as are shown on Schedule B to the Pro
Forma Loan Title Insurance Policy File No. 5211322-0012459e issued by First
American Title Insurance Company to the Agent in connection with this
Instrument.

 

 

 

EXHIBIT “B” - PAGE 1



--------------------------------------------------------------------------------

EXHIBIT “C”

Schedule 1

(Description of “Debtor” and “Secured Party”)

 

A.

Debtor:

 

  1.

HC-3436 MASONIC DRIVE, LLC, a limited liability company organized under the laws
of the State of Delaware. Debtor has been using or operating under said name and
identity or corporate structure without change since April 16, 2013.

Names and Tradenames used within last five years:

None.

Location of all chief executive offices over last five years:

4211 W. Boy Scout Boulevard, Suite 500, Tampa, Florida 33607.

Organizational Number: 0758161

 

B.

Secured Party:

KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent.

 

EXHIBIT “C” - PAGE 1



--------------------------------------------------------------------------------

Schedule 2

(Notice Mailing Addresses of “Debtor” and “Secured Party”)

 

A.

The mailing address of Debtor is:

HC-3436 Masonic Drive, LLC

4211 W. Boy Scout Boulevard

Suite 500

Tampa, Florida 33607

Attn: Todd Sakow, Chief Financial Officer

 

B.

The mailing address of Secured Party is:

KeyBank National Association

4910 Tiedeman Road

3rd Floor

Brooklyn, Ohio 44144

Attn: Real Estate Capital Services

 

 

Schedule 2 - Page 1